Exhibit 10.67

MASTER REPURCHASE AGREEMENT

Between:

MERRILL LYNCH MORTGAGE CAPITAL INC., as Buyer

and

E-LOAN, INC., as Seller

Dated as of February 6, 2004

TABLE OF CONTENTS

 
Section 1.
Section 2.
Section 3.
Section 4.
Section 5.
Section 6.
Section 7.
Section 8.
Section 9.
Section 10.
Section 11.
Section 12.
Section 13.
Section 14.
Section 15.
Section 16.
Section 17.
Section 18.
Section 19.
Section 20.
Section 21.
Section 22.
Section 23.
Section 24.
Section 25.
Section 26.
Section 27.
Section 28.
Section 29.
Section 30.
Section 31.
Section 32.
Section 33.
Section 34.

 
APPLICABILITY
DEFINITIONS
INITIATION; TERMINATION
MARGIN AMOUNT MAINTENANCE
INCOME PAYMENTS
REQUIREMENTS OF LAW
TAXES.
SECURITY INTEREST
PAYMENT, TRANSFER AND CUSTODY
HYPOTHECATION OR PLEDGE OF PURCHASED Mortgage Loan
REPRESENTATIONS
COVENANTS
EVENTS OF DEFAULT
REMEDIES
INDEMNIFICATION AND EXPENSES; RECOURSE
Servicing
SINGLE AGREEMENT
Set-off
NOTICES AND OTHER COMMUNICATIONS
ENTIRE AGREEMENT; SEVERABILITY
NON-ASSIGNABILITY
TERMINABILITY
GOVERNING LAW
Submission To Jurisdiction; Waivers
NO WAIVERS, ETC.
NETTING
DUE DILIGENCE
BUYER'S APPOINTMENT AS ATTORNEY-IN-FACT
MISCELLANEOUS
CONFIDENTIALITY
Intent
Disclosure Relating to Certain Federal Protections
CONFLICTS
AUTHORIZATIONS

Page
1
1
19
24
25
26
27
29
29
30
30
35
42
45
47
48
49
49
50
50
50
52
52
52
53
53
54
54
56
56
57
57
58
58



 

EXHIBITS

SCHEDULE 1 Representations and Warranties Re: Mortgage Loans

SCHEDULE 2 Existing Indebtedness*

EXHIBIT I Form of Confirmation Letter*

EXHIBIT II Form of Opinion Letter*

EXHIBIT III [Intentionally Omitted]

EXHIBIT IV Form of Account Agreement*

EXHIBIT V Mortgage Loan Schedule Fields*

EXHIBIT VI Mortgage File Documents*

EXHIBIT VII Underwriting Guidelines*

EXHIBIT VIII Seller's Officer's Certificate*

EXHIBIT IX Form of Servicer Notice*

EXHIBIT X Authorized Representatives*

EXHIBIT XI Responsible Officers*

 

*Exhibits and schedules have been omitted in accordance with Item 601 of
Regulation S-K, and will be provided upon request.

MASTER REPURCHASE AGREEMENT

This is a MASTER REPURCHASE AGREEMENT, dated as of February 6, 2004, between
E-LOAN, INC., a Delaware corporation (the "Seller") and MERRILL LYNCH MORTGAGE
CAPITAL INC., a New York corporation (the "Buyer").

Section 1.    APPLICABILITY

From time to time the parties hereto shall enter into transactions in which the
respective Seller agrees to transfer to Buyer Mortgage Loans against the
transfer of funds by Buyer, with a simultaneous agreement by Buyer to transfer
to the Seller such Mortgage Loans at a date certain not later than the date 364
days after the related Purchase Date, against the transfer of funds by the
Seller. Each such transaction shall be referred to herein as a "Transaction" and
shall be governed by this Repurchase Agreement, unless otherwise agreed in
writing. This Repurchase Agreement is not a commitment by Buyer to enter into
Transactions with Seller but rather sets forth the procedures to be used in
connection with periodic requests for Buyer to enter into Transactions with
Seller. The parties hereby acknowledges that Buyer and Seller are under no
obligation to agree to enter into, or to enter into, any Transaction pursuant to
this Repurchase Agreement.

Section 2.    DEFINITIONS

As used herein, the following terms shall have the following meanings (all terms
defined in this Section 2 or in other provisions of this Repurchase Agreement in
the singular to have the same meanings when used in the plural and vice versa)

"Accepted Servicing Practices" shall mean, with respect to any Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

"Account Agreement" shall mean a letter agreement between the Seller, the Buyer,
and a depository institution acceptable to Buyer in its sole discretion
substantially in the form of Exhibit IV attached hereto.

"Additional Purchased Mortgage Loans" shall mean Mortgage Loans or cash provided
by the Seller to Buyer or its designee pursuant to Section 4 of this Repurchase
Agreement.

"Affiliate" shall mean with respect to any Person, any "affiliate" of such
Person, as such term is defined in the Bankruptcy Code.

"Aged Loan" shall mean a Mortgage Loan which as been held by the Custodian for
the benefit of the Buyer for a period of greater than 60 days but no greater
than 90 days.

"Agency" shall mean Freddie Mac, Fannie Mae or Ginnie Mae as applicable.

"Agency Takeout Commitment" shall mean a commitment by an Agency to purchase the
Mortgage Loan under any of its cash purchase programs.

"Appraised Value" shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

"Asset Value" shall mean with respect to each Eligible Mortgage Loan, the
applicable Purchase Price Percentage for the related Purchased Mortgage Loan
multiplied by the lesser of (a) the Market Value of such Mortgage Loan and
(b) the outstanding principal balance of such Mortgage Loan.

"Authorized Representative" shall mean, for the purposes of this Repurchase
Agreement only, an agent or Responsible Officer of the Seller listed on Exhibit
X hereto, as such Exhibit X may be amended from time to time .

"Bailee Letter" shall have the meaning assigned to such term in the Custodial
Agreement.

"Bankruptcy Code" shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

"Business Day" shall mean a day other than (i) a Saturday or Sunday, (ii) any
day on which banking institutions are authorized or required by law, executive
order or governmental decree to be closed in the State of New York or (iii) any
day on which the New York Stock Exchange is closed.

"Buyer" shall mean Merrill Lynch Mortgage Capital Inc., its successors in
interest and assigns.

"Buyer Takeout Mortgage Loan" shall mean a Mortgage Loan subject to a Takeout
Commitment where the Buyer or its Affiliate is the Takeout Investor.

"Capital Lease Obligations" shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Repurchase Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

"Cash Equivalents" shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody's and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody's,
(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

"Change in Control" shall mean (A) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of outstanding share of voting stock of the Seller at any time if
after giving effect to such acquisition (i) such Person or Persons owns twenty
percent (20%) or more of such outstanding voting stock or (ii) the existing
shareholders of the Seller do not own more than fifty (50%) of such outstanding
shares of voting stock; or

(B) the sale, transfer, or other disposition of all or substantially all of a
Seller's assets (excluding any such action taken in connection with any
securitization transaction).

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

"Collection Account" shall mean the account established by a financial
institution acceptable to Buyer subject to an Account Agreement, into which all
Income shall be deposited.

"Combined Loan-to-Value Ratio" or "CLTV" shall mean, with respect to any Second
Lien Mortgage Loan, the sum of the original principal balance of such Mortgage
Loan and the outstanding principal balance of any related first lien as of the
date of origination of the Mortgage Loan, divided by the Appraised Value of the
Mortgaged Property as of the origination date.

"Committed Mortgage Loan" shall mean a Mortgage Loan which is the subject of a
Takeout Commitment with a Takeout Investor.

"Confirmation" shall mean a Confirmation Letter in the form of Exhibit I hereto.

"Conforming Mortgage Loan" shall mean a first lien Mortgage Loan that conforms
to the requirements of an Agency for cash purchase and if not subject to a
Takeout Commitment, is otherwise subject to an Interest Rate Protection
Agreement.

"Credit Limit" shall mean, with respect to each HELOC, the maximum amount
permitted under the terms of the related Credit Line Agreement.

"Credit Line Agreement" shall mean, with respect to each HELOC, the related home
equity line of credit agreement, account agreement and promissory note (if any)
executed by the related Mortgagor and any amendment or modification thereof.

"Custodial Agreement" shall mean that certain Custodial Agreement dated as of
the date hereof, among Seller, Buyer and Custodian as the same may be amended
from time to time.

"Custodian" shall mean Deutsche Bank National Trust Company, or any successor
thereto under the Custodial Agreement.

"Default" shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

"Delinquent Mortgage Loan" shall mean any Mortgage Loan as to which any Monthly
Payment, or part thereof, remains unpaid for 30 days or more from the original
Due Date for such Monthly Payment.

"Disbursement Account" shall mean the account established by the Disbursement
Agent subject to the Disbursement Agreement, into which the Purchase Price for
the Purchased Mortgage Loans that are Wet-Ink Mortgage Loans shall be deposited.

"Disbursement Agent" shall mean Deutsche Bank National Trust Company, its
successor or assigns.

"Disbursement Agreement" shall mean that certain Disbursement Agreement by and
between the Disbursement Agent and the Buyer, dated as of the date hereof,
setting forth the terms pursuant to which the Disbursement Agent shall disburse
funds related to Wet-Ink Mortgage Loans.

"Dollars" and "$" shall mean lawful money of the United States of America.

"Due Date" shall mean the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.

"Due Diligence Review" shall mean the performance by Buyer of any or all of the
reviews permitted under Section 27 hereof with respect to any or all of the
Mortgage Loans, as desired by the Buyer from time to time.

"Effective Date" shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

"Electronic Tracking Agreement" shall mean an Electronic Tracking Agreement
among Buyer, Seller, MERS and MERSCORP, Inc., to the extent applicable.

"Eligible Mortgage Loan" shall mean a Purchased Mortgage Loan which (i) complies
with the representations and warranties set forth on Schedule 1 to this
Repurchase Agreement and (ii) is a Conforming Mortgage Loan, a Jumbo Mortgage
Loan, a HELOC or a Sub-Prime Mortgage Loan.

"ERISA" shall, with respect to any Person, mean the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.

"ERISA Affiliate" shall, with respect to any Person, mean any Person which is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which such Person is a member, or (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which such Person
is a member.

"Escrow Payments" shall mean, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

"Estimated Purchase Price" shall have the meaning specified in
Section 3(b)(vii) hereof.

"Event of Default" shall have the meaning specified in Section 13.01 hereof.

"Event of Insolvency" shall mean, for any Person:

that such Person or any Affiliate shall discontinue or abandon operation of its
business; or

 that such Person or any Affiliate shall fail generally to, or admit in writing
its inability to, pay its debts as they become due; or

a proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of such Person or any
Affiliate in an involuntary case under any applicable bankruptcy, insolvency,
liquidation, reorganization or other similar law now or hereafter in effect, or
for the appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person or any
Affiliate, or for any substantial part of its property, or for the winding-up or
liquidation of its affairs; or

 the commencement by such Person or any Affiliate of a voluntary case under any
applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, or such Person's or any Affiliate's consent to the entry of an order for
relief in an involuntary case under any such Law, or consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person, or for any
substantial part of its property, or any general assignment for the benefit of
creditors; or

that such Person or any Affiliate shall become insolvent; or

if such Person or any Affiliate is a corporation, such Person or any Affiliate,
or any of their Subsidiaries, shall take any corporate action in furtherance of,
or the action of which would result in any of the actions set forth in the
preceding clause (a), (b), (c), (d) or (e).

"Event of Termination" shall, with respect to the Seller, mean (i) with respect
to any Plan, a reportable event, as defined in Section 4043 of ERISA, as to
which the PBGC has not by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified within 30 days of the occurrence of such event, or
(ii) the withdrawal of the Seller or any ERISA Affiliate thereof from a Plan
during a plan year in which it is a substantial employer, as defined in Section
4001(a)(2) of ERISA, or (iii) the failure by the Seller or any ERISA Affiliate
thereof to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA with respect to any Plan, including, without limitation,
the failure to make on or before its due date a required installment under
Section 412(m) of the Code or Section 302(e) of ERISA, or (iv) the distribution
under Section 4041 of ERISA of a notice of intent to terminate any Plan or any
action taken by the Seller or any ERISA Affiliate thereof to terminate any Plan,
or (v) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if the Seller or any
ERISA Affiliate thereof fails to timely provide security to the Plan in
accordance with the provisions of said Sections, or (vi) the institution by the
PBGC of proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (vii) the receipt by the
Seller or any ERISA Affiliate thereof of a notice from a Multiemployer Plan that
action of the type described in the previous clause (vi) has been taken by the
PBGC with respect to such Multiemployer Plan, or (viii) any event or
circumstance exists which may reasonably be expected to constitute grounds for
the Seller or any ERISA Affiliate thereof to incur liability under Title IV of
ERISA or under Sections 412(c)(11) or 412(n) of the Code with respect to any
Plan.

"Expenses" shall mean all present and future expenses incurred by or on behalf
of the Buyer in connection with this Repurchase Agreement or any of the other
Repurchase Documents and any amendment, supplement or other modification or
waiver related hereto or thereto, whether incurred heretofore or hereafter,
which expenses shall include the cost of title, lien, judgment and other record
searches; attorneys' fees; and costs of preparing and recording any UCC
financing statements or other filings necessary to perfect the security interest
created hereby.

"Fannie Mae" shall mean Fannie Mae, or any successor thereto.

"Fidelity Insurance" shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Seller's regulators.

"Financial Statements" shall mean the consolidated financial statements of the
Seller prepared in accordance with GAAP for the year or other period then ended.
Such financial statements will be audited, in the case of annual statements, by
PricewaterhouseCoopers LLP or such other independent certified public
accountants approved by the Buyer (which approval shall not be unreasonably
withheld).

"First Payment Default" shall mean, with respect to a Mortgage Loan, the failure
of the Mortgagor to make the first Monthly Payment due under the Mortgage Loan
on or before its scheduled Due Date.

"FHA" shall mean the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

"FHA Approved Mortgagee" shall mean a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

"FHA Loan" shall mean a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

"FHA Mortgage Insurance" shall mean, mortgage insurance authorized under the
National Housing Act, as amended from time to time, and provided by the FHA.

"FHA Mortgage Insurance Contract" shall mean the contractual obligation of the
FHA respecting the insurance of a Mortgage Loan.

"FHA Regulations" shall mean the regulations promulgated by the Department of
Housing and Urban Development under the National Housing Act, as amended from
time to time and codified in 24 Code of Federal Regulations, and other
Department of Housing and Urban Development issuances relating to FHA Loans,
including the related handbooks, circulars, notices and mortgagee letters.

"Fitch" shall mean Fitch Ratings, Inc., or any successor thereto.

"Freddie Mac" shall mean Freddie Mac, or any successor thereto.

"GAAP" shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

"Ginnie Mae" shall mean the Government National Mortgage Association and any
successor thereto.

"Governmental Authority" shall mean the government of the United States of
America or of any state, county, municipality or other political subdivision
thereof or any governmental body, agency, authority, department or commission
(including, without limitation, any taxing authority) or any instrumentality or
officer of any of the foregoing (including, without limitation, any court or
tribunal) exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation,
partnership or other entity directly or indirectly owned by or controlled by the
foregoing.

"Guarantee" shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
"Guarantee" shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. The terms "Guarantee" and "Guaranteed"
used as verbs shall have correlative meanings.

"HELOC" shall mean a home equity revolving line of credit secured by a mortgage,
deed of trust or other instrument creating a first or second lien on the related
Mortgaged Property, which lien secures the related line of credit and (i) that
is underwritten in accordance with Seller's Underwriting Guidelines and
(ii) that either (a) will be sold or securitized by the Seller or (b) is subject
to a Takeout Commitment.

"High Cost Mortgage Loan" shall mean a Mortgage Loan which (a) is subject to
Section 226.32 of Regulation Z or any similar state law (relating to high
interest rate credit/lending transactions), or (b) contains any term or
condition, or involve any loan origination practice, that has been defined as
"predatory", "covered" (other than New Jersey Covered Loans) or "threshold"
under applicable federal, state or local law, or which has been expressly
categorized as an "unfair" or "deceptive" term, condition, or practice in any
applicable federal, state or local law (or the regulations promulgated
thereunder) dealing with "predatory" or "high cost" mortgage lending (or a
similarly classified loan using different terminology under a law, regulation or
ordinance imposing heightened regulatory scrutiny or additional legal liability
for residential mortgage loans having high interest rates, points and/or fees).

"HUD" shall mean the Department of Housing and Urban Development.

"Income" shall mean, with respect to any Mortgage Loan at any time, any
principal thereof then payable and all interest, dividends or other
distributions payable thereon.

"Indebtedness" shall mean, with respect to any Person, (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business, so long as such trade accounts
payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (e) Capital Lease Obligations of such Person;
(f) obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements; (g) Indebtedness of others Guaranteed by such
Person; (h) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person; and (i) Indebtedness of
general partnerships of which such Person is a general partner.

"Interest Rate Protection Agreement" shall mean, with respect to any or all of
the Purchased Mortgage Loans, any short sale of a US Treasury Security, or
futures contract, or mortgage related security, or Eurodollar futures contract,
or options related contract, or interest rate swap, cap or collar agreement or
Take-out Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by a Seller and
an Affiliate of the Buyer, and acceptable to the Buyer.

"Jumbo Mortgage Loan" shall mean a first lien Mortgage Loan with a principal
balance of not more than $2,000,000 that (i) except with respect to the original
principal balance thereof, conforms to the requirements for securitization or
cash purchase by an Agency, and (ii) that either (a) will be sold or securitized
by the Seller or (b) is subject to Takeout Commitment.

"Late Payment Fee" shall mean the excess of the Price Differential paid as a
result of its calculation at the Post-Default Rate over the Price Differential
as would have been calculated at the Pricing Rate.

"Law" shall mean, any law, treaty, rule or regulation or determination of an
arbitrator or court or other Governmental Authority, in each case applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

"LIBOR Period" shall mean, with respect to each Payment Date, the period from
and including the immediately preceding Payment Date (or, with respect to the
first LIBOR Period for each Transaction, from and including the related Purchase
Date) to but excluding such Payment Date, unless otherwise agreed to by the
Buyer and the Seller and set forth in the related Confirmation.

"LIBOR Period Commencement Date" shall mean (a) with respect to the initial
LIBOR Period with respect to a Transaction, the Purchase Date, and (b) with
respect to each succeeding LIBOR Period with respect to a Transaction, the
Payment Date, or if the LIBOR Period is other than one month, the last day of
the immediately preceding LIBOR Period.

"LIBOR Rate" shall mean, with respect to each day during the applicable LIBOR
Period, the rate per annum equal to the one month British Bankers Association
Rate as reported on the display designated as "BBAM" "Page DG8 4a" on Bloomberg
(or such other display as may replace "BBAM" "Page DG8 4a on Bloomberg), as of
8:00 a.m., New York City time, on the date two Business Days prior to the
commencement of such LIBOR Period, and if such rate shall not be so quoted, or
if the related LIBOR Period shall be less than one month, the rate per annum at
which the Buyer or its Affiliate is offered dollar deposits at or about 8:00
a.m., New York City time, on the date two Business Days prior to the
commencement of the such LIBOR Period, by prime banks in the interbank
eurodollar market where the eurodollar and foreign currency exchange operations
in respect of its Transactions are then being conducted for delivery on such day
for a period of one month or such other period as agreed upon in writing by the
Buyer and the Seller and in an amount comparable to the amount of the
Transactions outstanding on such day.

"Lien" shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

"Loan-to-Value Ratio" or "LTV" shall mean with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 12 months of the origination
of such Mortgage Loan, the purchase price of the Mortgaged Property.

"Margin Call" shall have the meaning specified in Section 4.

"Margin Deficit" shall have the meaning specified in Section 4.

"Margin Excess" shall have the meaning specified in Section 4(e)

"Market Value" shall mean, as of any date with respect to any Purchased Mortgage
Loan, the price at which such Mortgage Loan could readily be sold as determined
by the Buyer in its sole discretion. Without limiting the generality of the
foregoing, the Seller acknowledges that the Market Value of a Purchased Mortgage
Loan may be reduced to zero by Buyer if:

such Purchased Mortgage Loan ceases to be an Eligible Mortgage Loan;

the Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take- out Investor
pursuant to a Bailee Letter) for a period in excess of 10 calendar days;

the Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the related
Mortgage File has not been received and certified by the Custodian by the
seventh Business Day following the related Purchase Date;

such Purchased Mortgage Loan is a Delinquent Mortgage Loan;

such Purchased Mortgage Loan is a New Jersey Covered Loan and has not been made
subject to a Takeout Commitment on or before the date which is 30 days after the
related Purchase Date;

such Purchased Mortgage Loan is rejected by the related Takeout Investor;

such Purchased Mortgage Loan has been subject to a Transaction hereunder for
period of greater than (i) with respect to each New Jersey Covered Loan, 45
days, or (ii) with respect to each Mortgage Loan other than a New Jersey Covered
Loan, 90 days;

the Buyer has determined in its sole discretion that the Purchased Mortgage Loan
is not eligible for whole loan sale or securitization in a transaction
consistent with the prevailing sale and securitization industry with respect to
substantially similar Mortgage Loans;

such Purchased Mortgage Loan contains a breach of a representation or warranty
made by the Seller in this Repurchase Agreement or the Custodial Agreement;

when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all HELOCs exceeds
$100,000,000;

when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Sub-Prime Mortgage
Loans that are Purchased Mortgage Loans exceeds $30,000,000;

when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Wet-Ink Mortgage
Loans that are Purchased Mortgaged Loans exceeds $50,000,000;

when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Super Jumbo
Mortgage Loans that are Purchased Mortgaged Loans exceeds $10,000,000; or

when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Aged Loans that
are Purchased Mortgaged Loans exceeds $10,000,000.

"Material Adverse Effect" shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of the Seller
or any Affiliate, (b) the ability of the Seller or any Affiliate to perform its
obligations under any of the Repurchase Documents to which it is a party,
(c) the validity or enforceability of any of the Repurchase Documents, (d) the
rights and remedies of the Buyer or any Affiliate under any of the Repurchase
Documents, (e) the timely payment of any amounts payable under the Repurchase
Documents, or (f) the Market Value of the Purchased Mortgage Loans.

"Maximum Purchase Price" shall mean $200,000,000.

"MERS" shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

"MERS System" shall mean the system of recording transfers of mortgages
electronically maintained by MERS.

"Monthly Payment" shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.

"Moody's" shall mean Moody's Investor's Service, Inc. or any successors thereto.

"Mortgage" shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first lien or
second lien on real property and other property and rights incidental thereto.

"Mortgage File" shall mean, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in Exhibit VI hereto.

"Mortgage Interest Rate" shall mean the rate of interest borne on a Mortgage
Loan from time to time in accordance with the terms of the related Mortgage
Note.

"Mortgage Loan" shall mean any first or second lien, one-to-four-family
residential mortgage loan, HELOC, Jumbo Mortgage Loan, Sub-Prime Mortgage Loan
or Conforming Mortgage Loan evidenced by a Mortgage Note and secured by a
Mortgage, which Mortgage Loan is subject to a Transaction hereunder, which in no
event shall include any mortgage loan which (a) is subject to Section 226.32 of
Regulation Z or any similar state law (relating to high interest rate
credit/lending transactions), (b) includes any single premium credit life or
accident and health insurance or disability insurance, or (c) is a High Cost
Mortgage Loan.

"Mortgage Loan Schedule" shall mean with respect to any Transaction as of any
date, a mortgage loan schedule in the form of a computer tape or other
electronic medium generated by the Seller and delivered to Buyer and the
Custodian, which provides information (including, without limitation, the
information set forth on Exhibit V attached hereto) relating to the Purchased
Mortgage Loans in a format acceptable to the Buyer.

"Mortgage Loan Schedule and Exception Report" shall have the meaning set forth
in the applicable Custodial Agreement.

"Mortgage Note" shall mean the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.

"Mortgaged Property" shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.

"Mortgagor" shall mean the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.

"Multiemployer Plan" shall mean, with respect to any Person, a "multiemployer
plan" as defined in Section 4001(a)(3) of ERISA which is or was at any time
during the current year or the immediately preceding five years contributed to
by such Person or any ERISA Affiliate thereof on behalf of its employees and
which is covered by Title IV of ERISA.

"Net Income" shall mean, for any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

"New Jersey Covered Loan" shall mean a Mortgage Loan that is designated as a
"covered home loan" (but not a "high-cost home loan") under the New Jersey Home
Ownership Security Act, N.J.S.A. 46:10B-22.

"Non-Excluded Taxes" shall have the meaning set forth in Section 7(a) hereof.

"Obligations" shall mean (a) any amounts due and payable by the Seller to Buyer
in connection with a Transaction hereunder, together with interest thereon
(including interest which would be payable as post-petition interest in
connection with any bankruptcy or similar proceeding) and all other fees or
expenses which are payable hereunder or under any of the Repurchase Documents
and (b) all other obligations or amounts due and payable by the Seller to the
Buyer or an Affiliate of Buyer under any other contract or agreement.

"Other Taxes" shall have the meaning set forth in Section 7(b) hereof.

"Payment Date" shall mean the 5th day of each month, or if such date is not a
Business Day, the Business Day immediately preceding the last day of the month.

"PBGC" shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

"Periodic Advance Repurchase Payment" shall have the meaning specified in
Section 5(a).

"Person" shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

"Plan" shall mean, with respect to any Person, any employee benefit or similar
plan that is or was at any time during the current year or immediately preceding
five years established or maintained by such Person or any ERISA Affiliate
thereof and that is covered by Title IV of ERISA, other than a Multiemployer
Plan.

"PMI Policy" shall mean a policy of primary mortgage guaranty insurance issued
by a Qualified Insurer, as required by this Repurchase Agreement with respect to
certain Mortgage Loans.

"Post-Default Rate" shall mean a rate equal to the sum of (a) the Pricing Rate
plus (b) two percent (2.00%).

"Price Differential" shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of an Event of Default, by daily application of the
Post-Default Rate) for such Transaction to the Purchase Price for such
Transaction on a 360 day per year basis for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential previously paid by Seller to Buyer with respect to such
Transaction).

"Pricing Rate" shall mean a rate per annum equal to the sum of (a) the LIBOR
Rate plus (b) the Pricing Spread.

"Pricing Spread" shall mean:

with respect to Transactions the subject of which are Mortgage Loans which are
Conforming Mortgage Loans other than Wet-Ink Loans, 0.75%;

with respect to Transactions the subject of Mortgage Loans which are Jumbo
Mortgage Loans which are other than Wet-Ink Loans, 0.75%;

with respect to Transactions the subject of which are Mortgage Loans which are
Conforming Mortgage Loans which are Wet-Ink Loans, 0.875%;

with respect to Transactions the subject of which are Mortgage Loans which are
Jumbo Mortgage Loans which are Wet-Ink Loans, 0.875%;

with respect to Transactions the subject of which are Mortgage Loans which are
Super Jumbo Mortgage Loans, 1.0%;

with respect to Transactions the subject of which are Mortgage Loans which are
Sub-Prime Mortgage Loans, 1.0%; or

with respect to Transactions the subject of which are Mortgage Loans which are
HELOCs, 1.0%.

"Property" shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

"Purchase Date" shall mean the date on which Purchased Mortgage Loans are
transferred by Seller to the Buyer or its designee.

"Purchase Price" shall mean,

on the Purchase Date, the price at which each Purchased Mortgage Loan is
transferred by Seller to Buyer which shall equal the applicable Purchase Price
Percentage multiplied by the lesser of (i) the Market Value of such Mortgage
Loan on the Purchase Date and (ii) the outstanding principal balance of the
Mortgage Loan; and

thereafter, except where Buyer and Seller agree otherwise, such Purchase Price
decreased by the amount of any cash, Income and Periodic Advance Repurchase
Payments actually received by Buyer pursuant to Sections 5 or applied to reduce
Seller's obligations under Section 4(b) hereof.

"Purchase Price Percentage" shall mean:

with respect to each Mortgage Loan that is a Buyer Takeout Mortgage Loan, 99%;

with respect to each Conforming Mortgage Loan which is not a Wet-Ink Loan, an
Aged Loan or a Buyer Takeout Mortgage Loan, 98%;

with respect to each HELOC which is not a Wet-Ink Loan, an Aged Loan or a Buyer
Takeout Mortgage Loan, 98%;

with respect to each Jumbo Mortgage Loan which is not a Wet-Ink Mortgage Loan,
an Aged Loan or a Buyer Takeout Mortgage Loan, 98%;

with respect to each Conforming Mortgage Loan, Jumbo Mortgage Loan or HELOC
which is a Wet-Ink Mortgage Loan, 97%;

with respect to each Sub-Prime Mortgage or Super Jumbo Mortgage Loan which is a
Wet-Ink Mortgage Loan, 96%;

with respect to each Sub-Prime Mortgage Loan which is not a Wet-Ink Loan, an
Aged Loan or a Buyer Takeout Mortgage Loan, 96%;

with respect to each Super Jumbo Mortgage Loan which is not a Wet-Ink Loan, an
Aged Loan or a Buyer Takeout Mortgage Loan, 96%; and

with respect to each Aged Loan, 50%.

"Purchased Mortgage Loan Report" shall mean a report, delivered with each
Transaction Request, on the last day of each month (or if such date is not a
Business Day, the next preceding Business Day), or upon the request of the
Buyer, including a Mortgage Loan Schedule in the form of Exhibit V hereto,
setting forth information with respect to the Purchased Mortgage Loans (and
Mortgage Loans proposed to be the subject of a Transaction on the related
Purchase Date, if applicable).

"Purchased Mortgage Loans" shall mean the Mortgage Loans sold by the Seller to
Buyer in a Transaction, and any Additional Purchased Mortgage Loans as evidenced
by a Confirmation and a Trust Receipt.

"Qualified Insurer" shall mean a mortgage guaranty insurance company duly
authorized and licensed where required by law to transact mortgage guaranty
insurance business and acceptable under the Underwriting Guidelines.

"Rating Agency" shall mean any of S&P, Moody's or Fitch.

"Records" shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Purchased
Mortgage Loan. Records shall include the Mortgage Notes, any Mortgages, the
Mortgage Files, the credit files related to the Purchased Mortgage Loan and any
other instruments necessary to document or service a Mortgage Loan.

"Regulations T, U and X" shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

"Reportable Event" shall mean any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. 2615.

"Repurchase Agreement" shall mean this Master Repurchase Agreement between Buyer
and the Seller, dated as of the date hereof as the same may be further amended,
supplemented or otherwise modified in accordance with the terms hereof.

"Repurchase Assets" shall have the meaning provided in Section 8 hereof.

"Repurchase Date" shall mean the date on which the Seller is to repurchase the
Purchased Mortgage Loans subject to a Transaction from Buyer as specified in the
related Confirmation, or if not so specified on a date requested pursuant to
Section 3(d) or on the Termination Date, including any date determined by
application of the provisions of Sections 3 or 14, or the date identified to
Buyer by the Seller as the date that the related Mortgage Loan is to be sold
pursuant to a Take-out Commitment.

"Repurchase Documents" shall mean this Repurchase Agreement, the Custodial
Agreement, the Electronic Tracking Agreement, if applicable, a Servicer Notice,
if any, and the Account Agreement.

"Repurchase Price" shall mean the price at which Purchased Mortgage Loans are to
be transferred from Buyer or its designee to the Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price and the Price
Differential as of the date of such determination.

"Requirement of Law" shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its Property is subject.

"Responsible Officer" shall mean an officer of the Seller listed on Exhibit XI
hereto, as such Exhibit XI may be amended from time to time.

"Reset Date" shall mean the last day of the related LIBOR Period.

"S&P" shall mean Standard & Poor's Ratings Services, or any successor thereto.

"Second Lien Mortgage Loan" shall mean a Mortgage Loan secured by a second lien
on the related Mortgaged Property.

"Seller" shall mean E-Loan, Inc., a Delaware corporation, or any successor in
interest thereto.

"Servicer" shall mean E-Loan, Inc. or any successor or permitted assigns.

"Servicer Notice" shall mean the notice acknowledged by the Servicer
substantially in the form of Exhibit IX hereto.

"Servicing Agreement" shall mean any servicing agreement entered into among a
Seller and a Servicer, as the same may be amended from time to time.

"Settlement Account" shall have the meaning set forth in of the Custodial
Agreement.

"Settlement Account Control Agreement" shall mean the Settlement Account Control
Agreement entered into among the Buyer, the Seller and the Custodian, dated as
of the date hereof as the same may be further amended, supplemented or otherwise
modified in accordance with its terms.

"Settlement Agent" shall mean with respect to any Transaction the subject of
which is a Wet-Ink Mortgage Loan, the entity approved by Buyer, in its sole
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated. A Settlement Agent is deemed approved
unless Buyer notifies Seller otherwise at any time electronically or in writing.

"Single-Employer Plan" shall mean a single- employer plan as defined in Section
4001(a)(15) of ERISA which is subject to the provisions of Title IV of ERISA.

"Subsidiary" shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

"Sub-Prime Mortgage Loan" shall mean a first lien Mortgage Loan which originated
in accordance with the criteria established by Buyer for sub-prime mortgage
loans, as determined by Buyer in its sole discretion, and which (i) will be sold
by the Seller within 90 days of origination and (ii) are eligible for
securitization or whole loan purchase.

"

Super Jumbo Mortgage Loan" shall mean a Jumbo Mortgage Loan with a principal
balance of greater than $1,000,000 and not greater than $2,000,000.



"Takeout Commitment" means a commitment of Seller to sell one or more Mortgage
Loans to a Takeout Investor, and the corresponding Takeout Investor's commitment
back to Seller to effectuate the foregoing.

"Takeout Investor" shall mean any institution which has made a Takeout
Commitment and has been approved by Buyer.

"Tangible Net Worth" shall mean, for any Person as of a particular date,

(a) all amounts which would be included under capital on a balance sheet of such
Person at such date, determined in accordance with GAAP, less

(b) (i) amounts owing to such Person from Affiliates, or from officers,
employees, shareholders or other Persons similarly affiliated with such Person,
(ii) intangible assets and (iii) deferred tax charge.

"Taxes" shall have the meaning set forth in Section 7(a) hereof.

"Termination Date" shall mean the date which is 364 days from the date hereof
which shall be February 4, 2005.

"Termination Event" shall have the meaning set forth in Section 13.02 hereof.

"Test Period" shall mean any period of three (3) consecutive months.

"Transaction" shall have the meaning specified in Section 1.

"Transaction Request" shall mean a request from the Seller to Buyer to enter
into a Transaction.

"Trust Receipt" shall have the meaning set forth in the Custodial Agreement.

"Underwriting Guidelines" shall mean the underwriting guidelines of the Seller,
attached hereto as Exhibit VII.

"Uniform Commercial Code" shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

"VA" shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

"VA Approved Lender" shall mean a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

"VA Loan" shall mean a Mortgage Loan which is subject of a VA Loan Guaranty
Agreement as evidenced by a VA Loan Guaranty Agreement, or a Mortgage Loan which
is a vender loan sold by the VA.

"VA Loan Guaranty Agreement" shall mean the obligation of the United States to
pay a specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen's Readjustment Act, as
amended.

"Wet-Ink Mortgage Loan" shall mean a Mortgage Loan which any Seller is selling
to Buyer simultaneously with the origination thereof and for which the Mortgage
Loan Documents have not been delivered to the Custodian.

"Wet-Ink Trust Receipt" shall mean a trust receipt issued by Custodian
evidencing Purchased Mortgage Loans which are Wet- Ink Mortgage Loans,
substantially in the form attached to the Custodial Agreement.

"Wiring Schedule" shall mean, for each Wet- Ink Mortgage Loan, a schedule
setting forth the loan identification number, the loan amount to be funded by
wire transfer and wiring directions for such Wet-Ink Mortgage Loan.

Section 3.    INITIATION; TERMINATION

Conditions Precedent to Initial Transaction

. Buyer's agreement to enter into the initial Transaction hereunder is subject
to the satisfaction, immediately prior to or concurrently with the making of
such Transaction, of the condition precedent that Buyer shall have received from
the Seller any fees and expenses payable hereunder, and all of the following
documents, each of which shall be satisfactory to Buyer and its counsel in form
and substance:



The following Repurchase Documents delivered to the Buyer:

Repurchase Agreement

. This Repurchase Agreement, duly executed by the parties thereto;



Custodial Agreement

. The Custodial Agreement, duly executed by the parties thereto;



Account Agreement

. An Account Agreement, duly executed by the parties thereto in form and
substance acceptable to the Buyer; and



Electronic Tracking Agreement

. To the extent Seller is selling Mortgage Loans which are registered on the
MERS® System, an Electronic Tracking Agreement entered into, duly executed and
delivered by the parties thereto, in full force and effect, free of any
modification, breach or waiver.



Disbursement Agreement

. A Disbursement Agreement, duly executed by the parties thereto in form and
substance acceptable to the Buyer and the accounts, computer systems and
agreements with the Disbursement Agent necessary systems and agreements with the
Disbursement Agent necessary for distributing the Purchase Price related to
Wet-Ink Mortgage Loans under the Disbursement Agreement shall have been
established.



Settlement Account Control Agreement

. The Settlement Account Control Agreement, executed and delivered by a duly
authorized officer of each of the Buyer, Seller and Custodian.



Opinions of Counsel

.



An opinion or opinions of counsel to the Seller, substantially in the form of
Exhibit II.

Seller Organizational Documents

. A certificate of corporate existence of the Seller delivered to Buyer prior to
the Effective Date (or if unavailable, as soon as available thereafter) and
certified copies of the charter and by-laws (or equivalent documents) of the
Seller and of all corporate or other authority for the Seller with respect to
the execution, delivery and performance of the Repurchase Documents and each
other document to be delivered by the Seller from time to time in connection
herewith.



Security Interest

. Evidence that all other actions necessary or, in the opinion of Buyer,
desirable to perfect and protect Buyer's interest in the Purchased Mortgage
Loans and other Repurchase Assets have been taken, including, without
limitation, UCC searches and duly authorized and filed Uniform Commercial Code
financing statements on Form UCC- 1.



Underwriting Guidelines

. A true and correct copy of the Underwriting Guidelines certified by an officer
of the Seller.



Insurance

. Evidence that Seller has added Buyer as an additional insured under the
Seller's Fidelity Insurance.



Other Documents

. Such other documents as Buyer may reasonably request, in form and substance
reasonably acceptable to Buyer.



Conditions Precedent to all Transactions

. Upon satisfaction of the conditions set forth in the Section 3(b), the Buyer
may enter into a Transaction with Seller. This Agreement is not a commitment by
Buyer to enter into Transactions with Seller or Seller to enter into
Transactions with Buyer but rather sets forth the procedures to be used in
connection with periodic requests for Buyer to enter into Transactions with
Seller. The parties hereby acknowledges that Buyer and Seller are under no
obligation to agree to enter into, or to enter into, any Transaction pursuant to
this Agreement. Buyer's agreement to enter into each Transaction (including the
initial Transaction) is subject to the satisfaction of the following further
conditions precedent, both immediately prior to entering into such Transaction
and also after giving effect thereto to the intended use thereof:



Buyer shall have executed and delivered a Confirmation in accordance with the
procedures set forth in Section 3(c);

No Termination Event, Default or Event of Default shall have occurred and be
continuing under the Repurchase Documents;

Both immediately prior to the Transaction and also after giving effect thereto,
the representations and warranties made by the Seller in Section 11 hereof,
shall be true, correct and complete on and as of such Purchase Date in all
material respects with the same force and effect as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date);

After giving effect to the requested Transaction, the aggregate outstanding
Purchase Price for all Purchased Mortgage Loans subject to then outstanding
Transactions under this Repurchase Agreement shall not exceed the Maximum
Purchase Price;

After giving effect to the requested Transaction, the Asset Value of all
Purchased Mortgage Loans exceeds the aggregate Repurchase Price for such
Transactions;

With respect to Transactions the subject of which are Mortgage Loans other than
Wet-Ink Mortgage Loans on or prior to 10 a.m. (New York Time) one (1) day prior
to the related Purchase Date, the Seller shall have delivered to the Buyer (a) a
Transaction Request, and (b) a Purchased Mortgage Loan Report;

With respect to Transactions the subject of which are Wet-Ink Mortgage Loans:

By 4:00 p.m. (New York City time) one (1) Business Day prior to the related
Purchase Date, the Buyer shall have received the approximate amount of the
related Purchase Price (the "Estimated Purchase Price");

By 3:45 p.m. (New York City time) on the related Purchase Date, the Buyer and
the Disbursement Agent shall have received (a) the final Mortgage Loan Schedule,
including, without limitation, a schedule setting forth the mortgage loan
identification number, the Mortgagor name and the approximate outstanding
principal balance of Wet-Ink Mortgage Loans to be purchased by Buyer on such
Purchase Date, (b) an updated report setting forth the approximate outstanding
principal balance of Wet-Ink Mortgage Loans to be purchased by the Buyer on such
Purchase Date and the amount of the related Purchase Price (the "Actual Purchase
Price") and (c) a Wiring Schedule; and

By 4:00 p.m. (New York City time) on the related Purchase Date, the Buyer shall
have received a Wet-Ink Trust Receipt for each Wet-Ink Mortgage Loan with the
related Mortgage Loan Schedule attached thereto.

The Seller shall have delivered to the Custodian the Mortgage File with respect
to each Purchased Mortgage Loan which is not a Wet- Ink Mortgage Loan and the
Custodian shall have issued a Trust Receipt with respect to each such Purchased
Mortgage Loan to the Buyer and (B) with respect to each Wet-Ink Mortgage Loan,
by no later than 1:00 p.m. (New York Time) on the seventh Business Day following
the applicable Purchase Date, Seller shall deliver the Mortgage File to the
Custodian;

The Buyer shall have received all fees and expenses of counsel to the Buyer as
contemplated by Sections 15(b) and 27 which amounts, at the Buyer's option, may
be withheld from the proceeds remitted by Buyer to the Seller pursuant to any
Transaction hereunder;

None of the following shall have occurred and/or be continuing:

an event or events shall have occurred in the good faith determination of the
Buyer resulting in the effective absence of a "repo market" or comparable
"lending market" for financing debt obligations secured by securities or an
event or events shall have occurred resulting in the Buyer not being able to
finance Purchased Mortgage Loans through the "repo market" or "lending market"
with traditional counterparties at rates which would have been reasonable prior
to the occurrence of such event or events; or

there shall have occurred a material adverse change in the financial condition
of the Buyer which affects (or can reasonably be expected to affect) materially
and adversely the ability of the Buyer to fund its obligations under this
Repurchase Agreement; or

Each Transaction Request delivered by the Seller hereunder shall constitute a
certification by the Seller that all the conditions set forth in this
Section 3(b) (other than clause (x) hereof) have been satisfied (both as of the
date of such notice or request and as of the date of such purchase).

Initiation; Confirmation

.



The Seller shall deliver a Transaction Request to the Buyer on or prior to 10:00
a.m. on the date one (1) Business Day prior to entering into any Transaction.
Such Transaction Request shall include a Mortgage Loan Schedule with respect to
the Mortgage Loans to be sold in such requested Transaction. Following receipt
of such request, Buyer may agree to enter into such requested Transaction or may
notify Seller of its intention not to enter into such Transaction. Buyer shall
confirm the terms of each Transaction by issuing a written confirmation to the
Seller promptly after the parties enter into such Transaction in the form of
Exhibit I attached hereto (a "Confirmation"). Such Confirmation shall set forth
(A) the Purchase Date, (B) the Purchase Price, (C) the Repurchase Date, (D) the
Pricing Rate applicable to the Transaction, (E) the applicable Purchase Price
Percentages, (F) LIBOR Period and (G) additional terms or conditions not
inconsistent with this Repurchase Agreement.

The Repurchase Date for each Transaction shall not be later than the date which
is 90 days after the related Purchase Date. The LIBOR Period for each
Transaction shall be one month, unless agreed to in writing by the Buyer.

Each Confirmation, together with this Repurchase Agreement, shall be conclusive
evidence of the terms of the Transaction(s) covered thereby unless objected to
in writing by the Seller no more than two (2) Business Days after the date the
Confirmation was received by the Seller or unless a corrected Confirmation is
sent by Buyer. An objection sent by Seller must state specifically that writing
which is an objection, must specify the provision(s) being objected to by the
Seller, must set forth such provision(s) in the manner that the Seller believes
they should be stated, and must be received by Buyer no more than two (2)
Business Days after the Confirmation was received by the Seller.

Subject to the terms and conditions of this Repurchase Agreement, during such
period the Seller may sell, repurchase and resell Eligible Mortgage Loans
hereunder.

In no event shall a Transaction be entered into when the Repurchase Date for
such Transaction would be later than the Termination Date.

No later than 5:00 p.m., New York City time, one (1) Business Day prior to the
requested Purchase Date, the Seller shall deliver to the Custodian the Mortgage
Loan File pertaining to each Eligible Mortgage Loan (other than a Wet-Ink
Mortgage Loan) to be purchased by the Buyer.

Subject to the provisions of this Section 3, the Purchase Price will then be
made available to the Seller by the Buyer transferring, via wire transfer, in
the aggregate amount of such Purchase Price in funds immediately available;
provided that the Purchase Price on account of Wet-Ink Mortgage Loans shall be
remitted to the Disbursement Account.

With respect to Transactions the subject of which are Wet-Ink Mortgage Loans:

The conditions set forth in subsection (b)(vii) of this Section shall have been
satisfied.

Repurchase; Purchase Price Decrease

The Seller may repurchase Purchased Mortgage Loans without penalty or premium,
subject to the last sentence of this Section 3(d)(i), on any date. The
Repurchase Price payable for the repurchase of any such Purchased Mortgage Loan
shall be reduced as provided in Section 5(d). If the Seller intends to make such
a repurchase, the Seller shall give one (1) Business Day's prior written notice
thereof to the Buyer, designating the Purchased Mortgage Loans to be
repurchased. If such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, and, on receipt, such amount
shall be applied to the Repurchase Price for the designated Purchased Mortgage
Loans. If any Purchased Mortgage Loan is repurchased on any date other than the
Reset Date for such Transaction, the Seller shall pay to the Buyer any amount
required to compensate such Buyer for any additional losses, costs or expenses
which it may reasonably incur as a result of such repurchase, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the Buyer to fund or
maintain such Transaction.

Seller may at any time, and from time to time, request a Purchase Price Decrease
(a "Purchase Price Decrease") by sending a notice to the Buyer at least one (1)
Business Day prior to the date that the Seller intends to effectuate such
Purchase Price Decrease, specifying the Purchase Price Decrease Date (a
"Purchase Price Decrease Date") of such decrease (a "Purchase Price Decrease
Notice"). The Purchase Price Decrease amount shall be due and payable in cash on
the Purchase Price Decrease Date specified therein. If a Purchase Price Decrease
Notice is given, such Purchase Price Decrease Notice shall be revocable at any
time prior to 12:00 noon (New York City time) on the Business Day preceding the
requested Purchase Price Decrease Date by delivery of written notice thereof to
the Buyer. Notwithstanding the foregoing, any Purchase Price Decrease must be in
an amount not less than $1,000,000.

On the Repurchase Date, termination of the Transaction will be effected by
reassignment to the Seller or its designee of the Purchased Mortgage Loans (and
any Income in respect thereof received by Buyer not previously credited or
transferred to, or applied to the obligations of, the Seller pursuant to
Section 5) against the simultaneous transfer of the Repurchase Price to an
account of Buyer. The Seller is obligated to obtain the Mortgage Files from
Buyer or its designee at the Seller's expense on the Repurchase Date.

Section 4.    MARGIN AMOUNT MAINTENANCE

The Buyer shall determine the Market Value of the Purchased Mortgage Loans on a
weekly basis, or at such intervals as determined by the Buyer in its sole
discretion.

If at any time the aggregate Asset Value of all related Purchased Mortgage Loans
subject to all Transactions is less than the aggregate Repurchase Price for all
such Transactions (a "Margin Deficit"), then Buyer may by notice to Seller (as
such notice is more particularly set forth below, a "Margin Call"), require
Seller to transfer to Buyer or its designee cash or Eligible Mortgage Loans
approved by the Buyer in its sole discretion ("Additional Purchased Mortgage
Loans") so that the aggregate Asset Value of the Purchased Mortgage Loans,
including any such cash or Additional Purchased Mortgage Loans or cash, will
thereupon equal or exceed the aggregate Purchase Price for all Transactions. If
Buyer delivers a Margin Call to the Seller on or prior to 9:30 a.m. (New York
City time) on any Business Day, then the Seller shall transfer cash or
Additional Purchased Mortgage Loans to Buyer no later than 5 p.m. (New York City
time) that day. In the event the Buyer delivers a Margin Call to a Seller after
9:30 a.m. (New York City time) on any Business Day, the Seller shall be required
to transfer cash or Additional Purchased Mortgage Loans no later than 5 p.m.
(New York City time) on the subsequent Business Day.

Buyer's election, in its sole and absolute discretion, not to make a Margin Call
at any time there is a Margin Deficit shall not in any way limit or impair its
right to make a Margin Call at any time a Margin Deficit exists.

Any cash transferred to the Buyer pursuant to Section 4(b) above shall be
credited to the Repurchase Price of the related Transactions.

On any day on which the aggregate Asset Value of the Purchased Mortgage Loans
exceeds the then outstanding aggregate Purchase Price of all Transactions (a
"Margin Excess"), so long as no Default or Event of Default has occurred and is
continuing, Buyer shall, upon receipt of written request from Seller remit an
amount equal to such Margin Excess to Seller as additional Purchase Price with
respect to the Transactions, provided that in no event shall the Purchase Price
exceed the Purchase Price as calculated on the applicable Purchase Date. Any
request received by the Buyer after 2:00 p.m. (eastern time) shall be remitted
by the Buyer on the next Business Day.

Buyer shall not be obligated to remit the additional Purchase Price requested
pursuant to a request for Margin Excess which (i) Buyer reasonably determines is
based on erroneous information or would result in a Transaction other than in
accordance with the terms of this Agreement, or (ii) does not reflect Buyer's
current determination of Market Value as provided in the definition thereof.

Section 5.    INCOME PAYMENTS

Notwithstanding that Buyer and the Seller intend that the Transactions hereunder
be sales to Buyer of the Purchased Mortgage Loans, Seller shall pay to Buyer the
accreted value of the Price Differential (less any amount of such Price
Differential previously paid by the Seller to Buyer) plus the amount of any
unpaid Margin Deficit (each such payment, a "Periodic Advance Repurchase
Payment") on each Payment Date. Notwithstanding the preceding sentence, if
Seller fails to make all or part of the Periodic Advance Repurchase Payment by
5:00 p.m. (New York time) on any Payment Date, the Pricing Rate shall be equal
to the Post-Default Rate until the Periodic Advance Repurchase Payment is
received in full by Buyer.

The Seller shall hold for the benefit of, and in trust for, Buyer all Income,
including without limitation all Income received by or on behalf of the Seller
with respect to such Purchased Mortgage Loans. All Income shall be held in trust
for Buyer, shall constitute the property of Buyer and shall not be commingled
with other property of the Seller, any Affiliate of the Seller except as
expressly permitted above. With respect to each Payment Date, the Seller shall
remit all Income as follows:

first, to the payment of all costs and fees payable by the Seller pursuant to
this Repurchase Agreement;

second, to the Buyer in payment of any accrued and unpaid Price Differential;
and

third, without limiting the rights of Buyer under Section 4 of this Repurchase
Agreement, to the Buyer, in the amount of any unpaid Margin Deficit.

After the occurrence of a Default or an Event of Default, the Seller shall
deposit such Income in a deposit account (the title of which shall indicate that
the funds therein are being held in trust for Buyer) (the "Collection Account")
with a financial institution acceptable to Buyer and subject to the Account
Agreement. All such Income shall be held in trust for Buyer, shall constitute
the property of Buyer and shall not be commingled with other property of the
Seller or any Affiliate of the Seller except as expressly permitted above. Funds
deposited in the Collection Account during any month shall be held therein, in
trust for the Buyer, until the next Payment Date.

To the extent that the Buyer receives any funds from a Takeout Investor with
respect to the purchase by such Takeout Investor of a Mortgage Loan, the Buyer
shall promptly apply such funds in accordance with the same order of priority
set forth in Section 5(b) hereof.

Notwithstanding the preceding provisions, if an Event of Default has occurred,
all funds in the Collection Account shall be withdrawn and applied as determined
by the Buyer.

Buyer shall offset against the Repurchase Price of each such Transaction all
Income and Periodic Advance Repurchase Payments actually received by Buyer
pursuant to Section 5(a), excluding any Late Payment Fees paid pursuant to any
Periodic Advance Repurchase Payments made at the Post-Default Rate pursuant to
Section 5(a).

Section 6.    REQUIREMENTS OF LAW

If any Requirement of Law (other than with respect to any amendment made to the
Buyer's certificate of incorporation and by-laws or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by the Buyer with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

shall subject the Buyer to any tax of any kind whatsoever with respect to this
Repurchase Agreement or any Transaction (excluding net income taxes branch
profits taxes, franchise taxes or similar taxes imposed on the Buyer as a result
of any present or former connection between the Buyer and the United States,
other than any such connection arising solely from the Buyer having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Repurchase Agreement) or change the basis of taxation of payments to the
Buyer in respect thereof;

shall impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of the Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder;

shall impose on the Buyer any other condition;

and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Seller shall promptly pay the Buyer
such additional amount or amounts as calculated by the Buyer in good faith as
will compensate the Buyer for such increased cost or reduced amount receivable.

If the Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to the Buyer's
certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by the Buyer or any corporation controlling the Buyer with
any request or directive regarding capital adequacy (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
shall have the effect of reducing the rate of return on the Buyer's or such
corporation's capital as a consequence of its obligations hereunder to a level
below that which the Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration the Buyer's or such
corporation's policies with respect to capital adequacy) by an amount deemed by
the Buyer to be material, then from time to time, the Seller shall promptly pay
to the Buyer such additional amount or amounts as will compensate the Buyer for
such reduction.

If the Buyer becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Seller of the event by reason of which it
has become so entitled. A certificate as to any additional amounts payable
pursuant to this Section submitted by the Buyer to the Seller shall be
conclusive in the absence of manifest error.

Section 7.    TAXES.

Any and all payments by the Seller under or in respect of this Repurchase
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and additions to tax) with respect thereto, whether now or hereafter
imposed, levied, collected, withheld or assessed by any taxation authority or
other Governmental Authority (collectively, "Taxes"), unless required by law. If
the Seller shall be required under any applicable Requirement of Law to deduct
or withhold any Taxes from or in respect of any sum payable under or in respect
of this Repurchase Agreement to the Buyer, (i) the Seller shall make all such
deductions and withholdings in respect of Taxes, (ii) the Seller shall pay the
full amount deducted or withheld in respect of Taxes to the relevant taxation
authority or other governmental authority in accordance with the applicable
Requirement of Law, and (iii) the sum payable by the Seller shall be increased
as may be necessary so that after the Seller has made all required deductions
and withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 7) such Buyer receives an amount equal to the
sum it would have received had no such deductions or withholdings been made in
respect of Non-Excluded Taxes. For purposes of this Repurchase Agreement, the
term "Non-Excluded Taxes" are Taxes other than, in the case of the Buyer, Taxes
that are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction under the laws of which such Buyer
is organized or of its principal office, or any political subdivision thereof,
unless such Taxes are imposed as a result of such Buyer having executed,
delivered or performed its obligations or received payments under, or enforced,
this Repurchase Agreement (in which case such Taxes will be treated as
Non-Excluded Taxes).

If on the date of the assignment pursuant to which a Buyer assignee becomes a
party to this Repurchase Agreement, the Buyer assignor was entitled to payments
under this Section 7, then, to such extent (and only to such extent), the term
"Non-Excluded Taxes" shall include (in addition to Taxes that may be imposed in
the future or other amounts otherwise includable in Taxes) such Taxes, if any,
applicable with respect to such Buyer assignee on such date. Any additional
Taxes in respect of a Buyer that result solely and directly from a change in the
principal office of such Buyer shall be treated as any Taxes other than
Non-Excluded Taxes ("Excluded Taxes") unless (A) any such additional Taxes are
imposed as a result of a change in the applicable Requirement of Law, or in the
interpretation or application thereof, occurring after the date of such change
or (B) such change is made pursuant to the terms of Section 7(d) or otherwise as
a result of a request therefor by the Seller.

In addition, the Seller hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or similar taxes, charges or levies
that arise from any payment made under or in respect of this Repurchase
Agreement or from the execution, delivery or registration of, any performance
under, or otherwise with respect to, this Repurchase Agreement (collectively,
"Other Taxes").

The Seller hereby agrees to indemnify the Buyer, and to hold it harmless
against, the full amount of Non-Excluded Taxes and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 7, imposed on or paid by the Buyer, and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. The indemnity by the Seller provided for in this Section 7(d)
shall apply and be made whether or not the Non-Excluded Taxes or Other Taxes for
which indemnification hereunder is sought have been correctly or legally
asserted. Amounts payable by the Seller under the indemnity set forth in this
Section 7(d) shall be paid within 10 days from the date on which the Buyer makes
written demand therefor.

As soon as practicable after the date of any payment of Taxes or Other Taxes by
the Seller to the relevant Governmental Authority, the Seller will deliver to
the Buyer the original or a certified copy of the receipt issued by such
Governmental Authority evidencing payment thereof.

Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 7 shall survive the termination of this Repurchase Agreement with
respect to Transactions entered into prior to the effective date of termination.
Nothing contained in this Section 7 shall require the Buyer to make available
any of its tax returns or any other information that it deems to be confidential
or proprietary.

Each party to this Repurchase Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes, to treat
the Transaction as indebtedness of the Seller that is secured by the Purchased
Mortgage Loans and the Purchased Mortgage Loans as owned by the Seller for
federal income tax purposes in the absence of a Default by the Seller. All
parties to this Repurchase Agreement agree to such treatment and agree to take
no action inconsistent with this treatment, unless required by law.

Section 8.    SECURITY INTEREST

Although the parties intend that all Transactions hereunder be sales and
purchases (other than for accounting and tax purposes) and not loans, in the
event any such Transactions are deemed to be loans, the Seller hereby pledges to
Buyer as security for the performance by the Seller of its Obligations and
hereby grants, assigns and pledges to Buyer a fully perfected first priority
security interest in the Purchased Mortgage Loans, the Records, and all
servicing rights related to the Purchased Mortgage Loans, the Repurchase
Documents (to the extent such Repurchase Documents and the Seller's right
thereunder relate to the Purchased Mortgage Loans), any Property relating to any
Purchased Mortgage Loan or the related Mortgaged Property, any Takeout
Commitments relating to any Purchased Mortgage Loan, all insurance policies and
insurance proceeds relating to any Purchased Mortgage Loan or the related
Mortgaged Property, including but not limited to any payments or proceeds under
any related primary insurance, hazard insurance, FHA Mortgage Insurance
Contracts and VA Loan Guaranty Agreements (if any), any Income relating to any
Purchased Mortgage Loan, the Collection Account, any Interest Rate Protection
Agreements relating to any Purchased Mortgage Loan, and any other instruments,
investment property, contract rights, accounts (including any interest of the
Seller in escrow accounts) and any other contract rights, accounts, payments,
rights to payment (including payments of interest or finance charges) and
general intangibles to the extent that the forgoing relates to any Purchased
Mortgage Loan and any other assets relating to the Purchased Mortgage Loans
(including, without limitation, any other accounts) or any interest in the
Purchased Mortgage Loans, all collateral under any other secured debt facility
between Seller or Affiliates of Seller (other than E-Loan Auto Fund One, LLC) on
the one hand and the Buyer or the Buyer's Affiliates on the other, and any
proceeds (including the related securitization proceeds) and distributions and
any other property, rights, title or interests as are specified on a Trust
Receipt and Mortgage Loan Schedule and Exception Report with respect to any of
the foregoing, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the "Repurchase Assets").

The Seller hereby authorizes the Buyer to file such financing statement or
statements relating to the Repurchase Assets as the Buyer, at its option, may
deem appropriate. The Seller shall pay the filing costs for any financing
statement or statements prepared pursuant to this Section 8.

Section 9.    PAYMENT, TRANSFER AND CUSTODY

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by the Seller hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Buyer at the following
account maintained by the Buyer: MLMCI, Account No. 00812914, for the account of
MLMCI Matchbook, Bankers Trust, N.Y., ABA# 021 001 033, not later than 5:00 p.m.
New York City time, on the date on which such payment shall become due (and each
such payment made after such time shall be deemed to have been made on the next
succeeding Business Day). The Seller acknowledges that it has no rights of
withdrawal from the foregoing account.

On the Purchase Date for each Transaction, ownership of the Purchased Mortgage
Loans shall be transferred to the Buyer or its designee against the simultaneous
transfer of the Purchase Price to the following account of the Seller (or as
otherwise directed by the Seller): Bankers Trust Company, Account No. 01419663,
ABA No. 021001033, for the account of LA ASSET BASED, REF: ELOAN/MERRILL LYNCH
CTOL 38285. With respect to the Purchased Mortgage Loans being sold by a Seller
on a Purchase Date, the Seller hereby sells, transfers, conveys and assigns to
Buyer or its designee without recourse, but subject to the terms of this
Repurchase Agreement, all the right, title and interest of the Seller in and to
the Purchased Mortgage Loans together with all right, title and interest in and
to the proceeds of any related Repurchase Assets.

In connection with such sale, transfer, conveyance and assignment, on or prior
to each Purchase Date, the Seller shall deliver or cause to be delivered and
released to Buyer or its designee the Mortgage File for the related Purchased
Mortgage Loans.

Section 10.    HYPOTHECATION OR PLEDGE OF PURCHASED Mortgage Loan

Title to all Purchased Mortgage Loans and Repurchase Assets shall pass to Buyer
and Buyer shall have free and unrestricted use of all Purchased Mortgage Loans.
Nothing in this Repurchase Agreement shall preclude the Buyer from engaging in
repurchase transactions with the Purchased Mortgage Loans or otherwise pledging,
repledging, transferring, hypothecating, or rehypothecating the Purchased
Mortgage Loans. Nothing contained in this Repurchase Agreement shall obligate
the Buyer to segregate any Purchased Mortgage Loans delivered to the Buyer by
the Seller.

Section 11.    REPRESENTATIONS

(1) The Seller represents and warrants to the Buyer that as of the Purchase Date
for any Purchased Mortgage Loans by the Buyer from the Seller and as of the date
of this Repurchase Agreement and any Transaction hereunder and at all times
while the Repurchase Documents and any Transaction hereunder is in full force
and effect:

Acting as Principal

. The Seller will engage in such Transactions as principal (or, if agreed in
writing in advance of any Transaction by the other party hereto, as agent for a
disclosed principal).



No Broker

.  The Seller has not dealt with any broker, investment banker, agent, or other
person, except for the Buyer, who may be entitled to any commission or
compensation in connection with the sale of Purchased Mortgage Loans pursuant to
this Repurchase Agreement.



Financial Statements.

The Seller has heretofore furnished to the Buyer a copy of its (a) consolidated
balance sheet and the consolidated balance sheets of its consolidated
Subsidiaries for the fiscal year ended December 31, 2002 and the related
consolidated statements of income and retained earnings and of cash flows for
the Seller and its consolidated Subsidiaries for such fiscal year, setting forth
in each case in comparative form the figures for the previous year, with the
opinion thereon of PricewaterhouseCoopers LLP and (b) consolidated balance sheet
and the consolidated balance sheets of its consolidated Subsidiaries for the
quarterly fiscal period(s) of the Seller ended March, June and September 2003
and the related consolidated statements of income and retained earnings and of
cash flows for the Seller and its consolidated Subsidiaries for such quarterly
fiscal period(s), setting forth in each case in comparative form the figures for
the previous year. All such financial statements are complete and correct and
fairly present, in all material respects, the consolidated financial condition
of the Seller and its Subsidiaries and the consolidated results of their
operations as at such dates and for such fiscal periods, all in accordance with
GAAP applied on a consistent basis. Since December 31, 2002, there has been no
material adverse change in the consolidated business, operations or financial
condition of the Seller and its consolidated Subsidiaries taken as a whole from
that set forth in said financial statements nor is the Seller aware of any state
of facts which (without notice or the lapse of time) would or could result in
any such material adverse change. The Seller does not have, on the date of the
statements delivered pursuant to this section (the "
Statement Date
"), any liabilities, direct or indirect, fixed or contingent, matured or
unmatured, known or unknown, or liabilities for taxes, long-term leases or
unusual forward or long-term commitments not disclosed by, or reserved against
in, said balance sheet and related statements, and at the present time there are
no material unrealized or anticipated losses from any loans, advances or other
commitments of the Seller except as heretofore disclosed to the Buyer in
writing.



Organization, Etc

. The Seller is a corporation duly organized, validly existing and in good
standing under the laws of Delaware. The Seller (a) has all requisite corporate
or other power, and has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect; (b) is qualified to do business and is in good standing
in all other jurisdictions in which the nature of the business conducted by it
makes such qualification necessary, except where failure so to qualify would not
be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect; and (c) has full power and authority to execute,
deliver and perform its obligations under the Repurchase Documents.



Authorization, Compliance, Etc

. The execution and delivery of, and the performance by the Seller of its
obligations under, the Repurchase Documents to which it is a party (a) are
within the Seller's powers, (b) have been duly authorized by all requisite
action, (c) do not violate any provision of applicable law, rule or regulation,
or any order, writ, injunction or decree of any court or other Governmental
Authority, or its organizational documents, (d) do not violate any indenture,
agreement, document or instrument to which the Seller or any of its Subsidiaries
is a party, or by which any of them or any of their properties, any of the
Repurchase Assets is bound or to which any of them is subject and (e) are not in
conflict with, do not result in a breach of, or constitute (with due notice or
lapse of time or both) a default under, or except as may be provided by any
Repurchase Document, result in the creation or imposition of any Lien upon any
of the property or assets of the Seller or any of its Subsidiaries pursuant to,
any such indenture, agreement, document or instrument. The Seller is not
required to obtain any consent, approval or authorization from, or to file any
declaration or statement with, any Governmental Authority in connection with or
as a condition to the consummation of the Transactions contemplated herein and
the execution, delivery or performance of the Repurchase Documents to which it
is a party.



Litigation

. There are no actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are pending or threatened) or other legal
or arbitrable proceedings affecting the Seller or any of its Subsidiaries or
affecting any of the Repurchase Assets or any of the other properties of the
Seller before any Governmental Authority which (i) questions or challenges the
validity or enforceability of the Repurchase Documents or any action to be taken
in connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than $100,000, (iii) individually or in
the aggregate, if adversely determined, would have a Material Adverse Effect, or
(iv) requires filing with the SEC in accordance with its regulations.



Purchased Mortgage Loans

.



The Seller has not assigned, pledged, or otherwise conveyed or encumbered any
Purchased Mortgage Loan to any other Person, and immediately prior to the sale
of such Mortgage Loan to the Buyer, the Seller was the sole owner of such
Purchased Mortgage Loan and had good and marketable title thereto, free and
clear of all Liens, in each case except for Liens to be released simultaneously
with the sale to the Buyer hereunder.

The provisions of this Repurchase Agreement are effective to either constitute a
sale of Repurchase Assets to the Buyer or to create in favor of the Buyer a
valid security interest in all right, title and interest of the Seller in, to
and under the Repurchase Assets.

Chief Executive Office/Jurisdiction of Organization

. On the Effective Date, the Seller's chief executive office is, and has been,
located at 6230 Stoneridge Mall Road, Pleasanton, CA 94588. The Seller's
jurisdiction of organization is Delaware.



Location of Books and Records

. The location where the Seller keeps its books and records, including all
computer tapes and records related to the Repurchase Assets is its chief
executive office.



Filing and Payment of Taxes

. The Seller has and its Subsidiaries have filed on a timely basis all federal,
state and local tax and information returns, reports and any other information
statements or schedules that are required to be filed by or in respect of them
and have paid all taxes due pursuant to such returns, reports or other
information statements or schedules or pursuant to any assessment received by
them, except for any such taxes as are being appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided. The charges, accruals and reserves on the
books of the Seller and its Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of the Seller, adequate.



Enforceability

. This Repurchase Agreement and all of the other Repurchase Documents executed
and delivered by the Seller in connection herewith are legal, valid and binding
obligations of the Seller and are enforceable against the Seller in accordance
with their terms except as such enforceability may be limited by (i) the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors rights generally and (ii) general principles of equity.



Ability to Perform

. The Seller does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in the Repurchase
Documents to which it is a party on its part to be performed



Material Adverse Effect

. Since December 31, 2002, there has been no development or event nor, to the
Seller's knowledge, any prospective development or event, which has had or could
have a Material Adverse Effect.



No Default

. No Default or Event of Default has occurred and is continuing.



Underwriting Guidelines

. The Underwriting Guidelines provided to Buyer are the true and correct
Underwriting Guidelines of the Seller.



Adverse Selection

. The Seller has not selected the Purchased Mortgage Loans in a manner so as to
adversely affect Buyer's interests.



Tangible Net Worth

. On the initial Purchase Date, the Tangible Net Worth of the Seller is not less
than $40,000,000.



Indebtedness

. The Seller does not have any Indebtedness, except as disclosed on
Schedule 2
to this Repurchase Agreement.



Accurate and Complete Disclosure

. The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of the Seller to the Buyer in connection
with the negotiation, preparation or delivery of this Repurchase Agreement and
the other Repurchase Documents or included herein or therein or delivered
pursuant hereto or thereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of the Seller to the Buyer in connection with this
Repurchase Agreement and the other Repurchase Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect, or (in the case of projections) based on reasonable estimates,
on the date as of which such information is stated or certified. There is no
fact known to the Seller, after due inquiry, that could reasonably be expected
to have a Material Adverse Effect that has not been disclosed herein, in the
other Repurchase Documents or in a report, financial statement, exhibit,
schedule, disclosure letter or other writing furnished to the Buyer for use in
connection with the transactions contemplated hereby or thereby.



Margin Regulations

. The use of all funds acquired by the Seller under this Repurchase Agreement
will not conflict with or contravene any of Regulations T, U or X promulgated by
the Board of Governors of the Federal Reserve System as the same may from time
to time be amended, supplemented or otherwise modified.



Investment Company

. Neither Seller nor any of its Subsidiaries is an "
investment company
" or a company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.



Solvency

. As of the date hereof and immediately after giving effect to each Transaction,
the fair value of the assets of the Seller is greater than the fair value of the
liabilities (including, without limitation, contingent liabilities if and to the
extent required to be recorded as a liability on the financial statements of the
Seller in accordance with GAAP) of the Seller and the Seller is solvent and,
after giving effect to the transactions contemplated by this Repurchase
Agreement and the other Repurchase Documents, will not be rendered insolvent or
left with an unreasonably small amount of capital with which to conduct its
business and perform its obligations. The Seller does not intend to incur, nor
does it believe that it has incurred, debts beyond its ability to pay such debts
as they mature. The Seller is not contemplating the commencement of an
insolvency, bankruptcy, liquidation, or consolidation proceeding or the
appointment of a receiver, liquidator, conservator, trustee, or similar official
in respect of itself or any of its property.



ERISA

.



No liability under Section 4062, 4063, 4064 or 4069 of ERISA has been or is
expected by the Seller to be incurred by the Seller or any ERISA Affiliate
thereof with respect to any Plan which is a Single-Employer Plan in an amount
that could reasonably be expected to have a Material Adverse Effect.

No Plan of the Seller which is a Single-Employer Plan had an accumulated funding
deficiency, whether or not waived, as of the last day of the most recent fiscal
year of such Plan ended prior to the date hereof. Neither the Seller nor any
ERISA Affiliate thereof is (i) required to give security to any Plan which is a
Single-Employer Plan pursuant to Section 401(a) (29) of the Code or Section 307
of ERISA, or (ii) subject to a Lien in favor of such a Plan under Section 302(f)
of ERISA.

Each Plan of the Seller, each of its Subsidiaries and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code, except where the failure to comply would not
result in any Material Adverse Effect.

Neither the Seller nor any of its Subsidiaries has incurred a tax liability
under Section 4975 of the Code or a penalty under Section 502(i) of ERISA in
respect of any Plan which has not been paid in full, except where the incurrence
of such tax or penalty would not result in a Material Adverse Effect.

Neither the Seller nor any of its Subsidiaries or any ERISA Affiliate thereof
has incurred or reasonably expects to incur any withdrawal liability under
Section 4201 of ERISA as a result of a complete or partial withdrawal from a
Multiemployer Plan which will result in withdrawal liability to the Seller, any
of its Subsidiaries or any ERISA Affiliate thereof in an amount that could
reasonably be expected to have a Material Adverse Effect.

Agency Approvals

. The Seller is HUD/FHA Mortgagee with a Title II approval and a VA Prior
Approval Lender. The Seller is also approved by Fannie Mae as an approved lender
and Freddie Mac as an approved seller/servicer. In each such case, the Seller is
in good standing, with no event having occurred or the Seller having any reason
whatsoever to believe or suspect will occur prior to the issuance of the
consummation of the related Takeout Commitment, as the case may be, including,
without limitation, a change in insurance coverage which would either make the
Seller unable to comply with the eligibility requirements for maintaining all
such applicable approvals or require notification to the relevant Agency or to
the Department of Housing and Urban Development, FHA or VA. The Seller has
adequate financial standing, servicing facilities, procedures and experienced
personnel necessary for the sound servicing of mortgage loans of the same types
as may from time to time constitute Mortgage Loans and in accordance with
Accepted Servicing Practices.



Mortgage Loan Schedule

. The information set forth in the related Mortgage Loan Schedule and all other
information or data furnished by, or on behalf of, Seller to Buyer is complete,
true and correct in all material respects, and Seller acknowledges that Buyer
has not verified the accuracy of such information or data.



No Reliance

. The Seller has made its own independent decisions to enter into the Repurchase
Documents and each Transaction and as to whether such Transaction is appropriate
and proper for it based upon its own judgment and upon advice from such advisors
(including without limitation, legal counsel and accountants) as it has deemed
necessary. Seller is not relying upon any advice from Buyer as to any aspect of
the Transactions, including without limitation, the legal, accounting or tax
treatment of such Transactions.



Plan Assets

. The Seller is not an employee benefit plan as defined in Section 3 of Title I
of ERISA, or a plan described in Section 4975(e)(1) of the Code, and the
Purchased Mortgage Loans are not "plan assets" within the meaning of 29 CFR
2510.3-101 in the Seller's hands.



Section 12.    COVENANTS

On and as of the date of this Repurchase Agreement and each Purchase Date and
until this Repurchase Agreement is no longer in force with respect to any
Transaction, the Seller covenants as follows:

Preservation of Existence; Compliance with Law

. The Seller shall:



Preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business;

Comply with the requirements of all applicable laws, rules, regulations and
orders, whether now in effect or hereafter enacted or promulgated by any
applicable Governmental Authority (including, without limitation, all
environmental laws);

Maintain all licenses, permits or other approvals necessary for the Seller to
conduct its business and to perform its obligations under the Repurchase
Documents, and shall conduct its business strictly in accordance with applicable
law;

Keep adequate records and books of account, in which complete entries will be
made in accordance with GAAP consistently applied; and

Permit representatives of the Buyer, upon reasonable notice (unless an Event of
Default shall have occurred and is continuing, in which case, no prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by the Buyer, subject to the provisions set forth in Section 27
hereof.

Taxes, Etc

.



The Seller shall pay and discharge or cause to be paid and discharged, when due,
or adequately reserve for the payment of, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits or
upon any of its property, real, personal or mixed (including without limitation,
the Repurchase Assets) or upon any part thereof, as well as any other lawful
claims which, if unpaid, might become a Lien upon such properties or any part
thereof, except for any such taxes as are appropriately contested in good faith
by appropriate proceedings diligently conducted and with respect to which
adequate reserves are provided.

The Seller shall file on a timely basis all federal, state and local tax and
information returns, reports and any other information statements or schedules
required to be filed by or in respect of it and pay all taxes due pursuant to
such returns, reports and other information statements or schedules or pursuant
to any assessment received by it.

Notice of Proceedings or Adverse Change

. The Seller shall give notice to the Buyer immediately after a Responsible
Officer of the Seller has any knowledge of:



the occurrence of any Default or Event of Default or Termination Event;

any (a) default or event of default under any Indebtedness of the Seller or (b)
litigation, investigation, regulatory action or proceeding that is pending or
threatened by or against the Seller in any federal or state court or before any
Governmental Authority which, if not cured or if adversely determined, would
reasonably be expected to have a Material Adverse Effect or constitute a Default
or Event of Default, and (c) any Material Adverse Effect with respect to the
Seller;

any litigation or proceeding that is pending or threatened against (a) the
Seller in which the amount involved exceeds $100,000 and is not covered by
insurance, in which injunctive or similar relief is sought, or which, would
reasonably be expected to have a Material Adverse Effect and (b) any litigation
or proceeding that is pending or threatened in connection with any of the
Repurchase Assets, which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect;

and, as soon as reasonably possible, notice of any of the following events:

a change in the insurance coverage of the Seller, with a copy of evidence of
same attached;

any material change in accounting policies or financial reporting practices of
the Seller;

promptly upon receipt of notice or knowledge of any Lien or security interest
(other than security interests created hereby or under any other Repurchase
Document) on, or claim asserted against, any of the Repurchase Assets; and

any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect; and

Promptly, but no later than two (2) Business Days after the Seller receives any
of the same, deliver to the Buyer a true, complete, and correct copy of any
schedule, report, notice, or any other document delivered to the Seller by any
Person pursuant to, or in connection with, any of the Repurchase Assets.

Financial Reporting

. The Seller shall maintain a system of accounting established and administered
in accordance with GAAP, and furnish to the Buyer:



Within one hundred twenty (120) days after the close of each fiscal year,
Financial Statements, including a statement of income and changes in
shareholders' equity of the Seller for such year, and the related balance sheet
as at the end of such year, all in reasonable detail and accompanied by an
opinion of an accounting firm as to said financial statements;

Within sixty (60) days after the close of each of the Seller's first three
fiscal quarters in each fiscal year unaudited balance sheets and income
statements, for the period from the beginning of such fiscal quarter to the end
of such fiscal quarter, subject, however, to year end adjustments;

Within thirty (30) days after the end of each calendar month, the unaudited
balance sheets of the Seller as at the end of such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows for the Seller for such period and the portion of the fiscal year through
the end of such period, subject, however, to year end adjustments;

Simultaneously with the furnishing of each of the Financial Statements to be
delivered pursuant to subsection (ii) above, or monthly upon Buyer's request, a
certificate in the form of Exhibit VIII hereto and certified by an executive
officer of the Seller;

If applicable, copies of any 10-Ks and 10-Qs, and upon Buyer's request, any
registration statements and other "corporate finance" SEC filings (other than
8-Ks) by the Seller, within 5 Business Days of their filing with the SEC;
provided, that, the Seller or any Affiliate will provide the Buyer with a copy
of the annual 10-K filed with the SEC by the Seller or its Affiliates, no later
than 90 days after the end of the year; and

Promptly, from time to time, such other information regarding the business
affairs, operations and financial condition of the Seller as the Buyer may
reasonably request.

Visitation and Inspection Rights

. Subject to the provisions of Section 27, the Seller shall permit the Buyer to
inspect, and to discuss with the Seller's officers, agents and auditors, the
affairs, finances, and accounts of the Seller, the Repurchase Assets, and the
Seller's books and records, and to make abstracts or reproductions thereof and
to duplicate, reduce to hard copy or otherwise use any and all computer or
electronically stored information or data, in each case, (i) during normal
business hours, (ii) upon reasonable notice (provided, that upon the occurrence
of an Event of Default, no notice shall be required), and (iii) at the expense
of the Seller to discuss with its officers, its affairs, finances, and accounts.



Reimbursement of Expenses

. On the date of execution of this Repurchase Agreement, the Seller shall
reimburse the Buyer for all expenses relating to this Repurchase Agreement
incurred by the Buyer on or prior to such date. From and after such date, the
Seller shall promptly reimburse the Buyer for all expenses of effectuating this
Repurchase Agreement as the same are incurred by the Buyer and within thirty
(30) days of the receipt of invoices therefor.



Further Assurances

. The Seller shall execute and deliver to the Buyer all further documents,
financing statements, agreements and instruments, and take all further action
that may be required under applicable law, or that the Buyer may reasonably
request, in order to effectuate the transactions contemplated by this Repurchase
Agreement and the Repurchase Documents or, without limiting any of the
foregoing, to grant, preserve, protect and perfect the validity and
first-priority of the security interests created or intended to be created
hereby. The Seller shall do all things necessary to preserve the Repurchase
Assets so that they remain subject to a first priority perfected security
interest hereunder. Without limiting the foregoing, the Seller will comply with
all rules, regulations, and other laws of any Governmental Authority and cause
the Repurchase Assets to comply with all applicable rules, regulations and other
laws. The Seller will not allow any default for which the Seller is responsible
to occur under any Repurchase Assets or any Repurchase Document and the Seller
shall fully perform or cause to be performed when due all of its obligations
under any Repurchase Assets or the Repurchase Documents.



True and Correct Information

. All information, reports, exhibits, schedules, financial statements or
certificates of Seller or any of its Affiliates thereof or any of their officers
furnished to Buyer hereunder and during Buyer's diligence of the Seller are and
will be true and complete and do not omit to disclose any material facts
necessary to make the statements therein or therein, in light of the
circumstances in which they are made, not misleading. All required financial
statements, information and reports delivered by the Seller to the Buyer
pursuant to this Repurchase Agreement shall be prepared in accordance with GAAP,
or in applicable, to SEC filings, the appropriate SEC accounting requirements.



ERISA Events

.



Promptly upon becoming aware of the occurrence of any Event of Termination which
together with all other Events of Termination occurring within the prior 12
months involve a payment of money by or a potential aggregate liability of the
Seller or any ERISA Affiliate thereof or any combination of such entities in
excess of $100,000 the Seller shall give the Buyer a written notice specifying
the nature thereof, what action the Seller or any ERISA Affiliate thereof has
taken and, when known, any action taken or threatened by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto;

Promptly upon receipt thereof, the Seller shall furnish to the Buyer copies of
(i) all notices received by the Seller or any ERISA Affiliate thereof of the
PBGC's intent to terminate any Plan or to have a trustee appointed to administer
any Plan; (ii) all notices received by the Seller or any ERISA Affiliate thereof
from the sponsor of a Multiemployer Plan pursuant to Section 4202 of ERISA
involving a withdrawal liability in excess of $100,000; and (iii) all funding
waiver requests filed by the Seller or any ERISA Affiliate thereof with the
Internal Revenue Service with respect to any Plan, the accrued benefits of which
exceed the present value of the plan assets as of the date the waiver request is
filed by more than $100,000, and all communications received by the Seller or
any ERISA Affiliate thereof from the Internal Revenue Service with respect to
any such funding waiver request.

Financial Condition Covenants

.



Maintenance of Tangible Net Worth

. (A) Seller shall maintain a Tangible Net Worth of not less than $40,000,000
and (B) Seller shall maintain a Tangible Net Worth at the end of any calendar
quarter of not less than 80% of its Tangible Net Worth at the beginning of the
preceding calendar quarter. For example, Seller shall maintain a Tangible Net
Worth on June 30 of not less than 80% of its Tangible Net Worth on January 1
st
.



Maintenance of Ratio of Indebtedness to Tangible Net Worth

. The Seller shall maintain the ratio of Indebtedness to Tangible Net Worth no
greater than 12:1.



Maintenance of Liquidity

. The Seller shall ensure that, as of the end of each calendar month, it has
Cash Equivalents in an amount not less than $12,500,000.



Hedging

. If requested by the Buyer in writing, the Seller shall have entered into
Interest Rate Protection Agreements, in an amount in accordance with the Buyer's
written request, with Buyer or any Affiliate, having terms with respect to
protection against fluctuations in interest rates reasonably acceptable to the
Buyer.



No Adverse Selection

. The Seller shall not select Eligible Mortgage Loans to be sold to Buyer as
Purchased Mortgage Loans using any type of adverse selection or other selection
criteria which would adversely affect the Buyer.



Mortgage Loan Schedule

. On the Friday of each calendar week (or if such date is not a Business Day,
the next preceding Business Day), or with such greater frequency as requested by
Buyer, the Seller shall provide to Buyer, electronically, in a format mutually
acceptable to Buyer, a Mortgage Loan Schedule. The Seller shall not cause the
Purchased Mortgage Loans to be serviced by any servicer other than a servicer
expressly approved in writing by Buyer, which approval shall be deemed granted
by Buyer with respect to the Seller with the execution of this Repurchase
Agreement.



Insurance

. The Seller shall continue to maintain insurance coverage with respect to
employee dishonesty, forgery or alteration, theft, disappearance and
destruction, robbery and safe burglary, property (other than money and
securities) and computer fraud in an aggregate amount at least equal to
$5,000,000. The Seller shall maintain a fidelity bond in respect of its
officers, employees and agents, with respect to any claims made in connection
with all or any portion of the Repurchase Assets. The Seller shall notify the
Buyer of any material change in the terms of any such fidelity bond or insurance
policy.



Books and Records

. The Seller shall, to the extent practicable, maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing the Repurchase Assets in the event of the
destruction of the originals thereof), and keep and maintain or obtain, as and
when required, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Repurchase Assets.



Security Interest

. The Seller shall do all things necessary to preserve the Repurchase Assets so
that they remains subject to a first priority perfected security interest
hereunder. Without limiting the foregoing, the Seller will comply with all
rules, regulations and other laws of any Governmental Authority and cause the
Repurchase Assets to comply with all applicable rules, regulations and other
laws. The Seller will not allow any default for which the Seller is responsible
to occur under any Repurchase Assets or any Repurchase Documents and the Seller
shall fully perform or cause to be performed when due all of its obligations
under any Repurchase Assets or the Repurchase Documents.

Illegal Activities

. The Seller shall not engage in any conduct or activity that could subject its
assets to forfeiture or seizure.



Material Change in Business

.

The Seller shall not make any material change in the nature of its business as
carried on at the date hereof.

Limitation on Dividends and Distributions

. The Seller shall not make any payment on account of, or set apart assets for,
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any equity interest of the Seller, whether
now or hereafter outstanding, or make any other distribution in respect of any
of the foregoing or to any shareholder or equity owner of the Seller, either
directly or indirectly, whether in cash or property or in obligations of the
Seller or any of the Seller's consolidated Subsidiaries in any calendar year; in
excess of 50% of the net income of the Seller for such calendar year (determined
in accordance with GAAP); provided that no such dividends or other distributions
may be made at any time following the occurrence and during the continuation of
an Event of Default
.



Disposition of Assets; Liens

. The Seller shall not create, incur, assume or suffer to exist any mortgage,
pledge, Lien, charge or other encumbrance of any nature whatsoever on any of the
Repurchase Assets, whether real, personal or mixed, now or hereafter owned,
other than the Liens created in connection with the transactions contemplated by
this Repurchase Agreement; nor shall the Seller cause any of the Purchased
Mortgage Loans to be sold, pledged, assigned or transferred.



Transactions with Affiliates

. The Seller shall not enter into any transaction, including, without
limitation, the purchase, sale, lease or exchange of property or assets or the
rendering or accepting of any service with any Affiliate, unless such
transaction is (a) not otherwise prohibited in this Repurchase Agreement, (b) in
the ordinary course of the Seller's business and (c) upon fair and reasonable
terms no less favorable to the Seller, as the case may be, than it would obtain
in a comparable arm's length transaction with a Person which is not an
Affiliate.



ERISA Matters.

The Seller shall not permit any event or condition which is described in any of
clauses (i) through (vii) of the definition of "Event of Termination" to occur
or exist with respect to any Plan or Multiemployer Plan if such event or
condition, together with all other events or conditions described in the
definition of Event of Termination occurring within the prior 12 months,
involves the payment of money by or an incurrence of liability of the Seller or
any ERISA Affiliate thereof, or any combination of such entities in an amount in
excess of $100,000.



The Seller shall not be an employee benefit plan as defined in Section 3 of
Title I of ERISA, or a plan described in Section 4975(e)(1) of the Code and (b)
the Seller shall not use "plan assets" within the meaning of 29 CFR 2510.3-101
to engage in this Repurchase Agreement or the Transactions hereunder.

Consolidations, Mergers and Sales of Assets. The Seller shall not (i)
consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer all or substantially all of its assets to any other Person;
provided that the Seller may merge or consolidate with another Person if the
Seller is the Person surviving such merger.

Mortgage Loan Reports

. The Seller will furnish to Buyer monthly electronic Mortgage Loan performance
data, including, without limitation, delinquency reports, pool analytic reports
and static pool reports (i.e., delinquency, foreclosure and net charge-off
reports) and monthly stratification reports summarizing the characteristics of
the Mortgage Loans.



Agency Approvals; Servicing

. The Seller shall maintain its status with Fannie Mae as an approved lender and
Freddie Mac as an approved seller/servicer, in each case in good standing (each
such approval, an "Agency Approval"). The Seller shall service all Purchased
Mortgage Loans which are subject to an Agency Takeout Commitment in accordance
with the applicable Agency guide. Should the Seller, for any reason, cease to
possess all such applicable Agency Approvals to the extent necessary, or should
notification to the relevant Agency Approval or to HUD, FHA or VA be required,
the Seller shall so notify Buyer immediately in writing. Notwithstanding the
preceding sentence, the Seller shall take all necessary action to maintain all
of its applicable Agency Approvals at all times during the term of this
Repurchase Agreement and each outstanding Transaction.



Guarantees

. The Seller shall not create, incur, assume or suffer to exist any Guarantees,
except (i) to the extent reflected in the Seller's financial statements or notes
thereto and (ii) to the extent the aggregate Guarantees of the Seller do not
exceed $2,500,000.



Takeout Payments

. With respect to each Mortgage Loan subject to a Takeout Commitment, the Seller
shall arrange that all payments under the related Takeout Commitment shall be
paid directly to the Buyer at the account set forth in Section 9 hereof, or to
an account approved by the Buyer in writing prior to such payment. With respect
to any Agency Takeout Commitment, if applicable, (1) with respect to the wire
transfer instructions as set forth in Freddie Mac Form 987 (Wire Transfer
Authorization for a Cash Warehouse Delivery) such wire transfer instructions are
identical to Buyer's wire instructions or the Buyer has approved such wire
transfer instructions in writing in its sole discretion, or (2) the Payee Number
set forth on Fannie Mae Form 1068 (Fixed-Rate, Graduated-Payment, or
Growing-Equity Mortgage Loan Schedule) or Fannie Mae Form 1069 (Adjustable-Rate
Mortgage Loan Schedule), as applicable, is identical to the Payee Number that
has been identified by Buyer in writing as Buyer's Payee Number or the Buyer has
approved the related Payee Number in writing in its sole discretion; With
respect to any Takeout Commitment with an Agency for which the Agency is
swapping the related Mortgage Loans for a mortgage backed security, the
applicable Agency documents list Buyer as sole subscriber.



Underwriting Guidelines

. Without the prior written consent of Buyer, the Seller shall not amend or
otherwise modify the Underwriting Guidelines in a material manner. Without
limiting the foregoing, in the event that the Seller makes any material
amendment or modification to the Underwriting Guidelines, the Seller shall
promptly deliver to Buyer a complete copy of the amended or modified
Underwriting Guidelines.



Section 13.    EVENTS OF DEFAULT

Section 13.01    Events of Default. If any of the following events (each an
"Event of Default") occur, the Seller and Buyer shall have the rights set forth
in Section 14, as applicable:

the Seller shall default in the payment of (i) any amount payable by it
hereunder or under any other Repurchase Document, (ii) Expenses or (iii) any
other Obligations, when the same shall become due and payable, whether at the
due date thereof, or by acceleration or otherwise; or

the failure of the Seller to perform, comply with or observe any term, covenant
or agreement applicable to the Seller contained in Sections 12(a)(i), (h), (j),
(n), (r), (s), (t), (u), (v), (w), (x), (y), (z), (aa) or (bb); or

any representation, warranty or certification made or deemed made herein or in
any other Repurchase Document by the Seller or any certificate furnished to the
Buyer pursuant to the provisions hereof or thereof or any information with
respect to the Purchased Mortgage Loans furnished in writing by on behalf of the
Seller shall prove to have been untrue or misleading in any material respect as
of the time made or furnished (other than the representations and warranties set
forth in Schedule 1, which shall be considered solely for the purpose of
determining the Market Value of the Purchased Mortgage Loans; unless (i) the
Seller shall have made any such representations and warranties with actual
knowledge that they were materially false or misleading at the time made; or
(ii) any such representations and warranties have been determined in good faith
by the Buyer in its sole discretion to be materially false or misleading on a
regular basis); or

the Seller shall fail to observe or perform any other covenant or agreement
contained in this Repurchase Agreement (and not identified in clause (b) of
Section 13.01) or any other Repurchase Document, and if such default shall be
capable of being remedied, and such failure to observe or perform shall continue
unremedied for a period of two (2) Business Days; or

a judgment or judgments for the payment of money in excess of $100,000 in the
aggregate shall be rendered against the Seller or any of its Affiliates by one
or more courts, administrative tribunals or other bodies having jurisdiction and
the same shall not be satisfied, discharged (or provision shall not be made for
such discharge) or bonded, or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof, and the Seller or any such
Affiliate shall not, within said period of 30 days, or such longer period during
which execution of the same shall have been stayed or bonded, appeal therefrom
and cause the execution thereof to be stayed during such appeal; or

any "event of default" or any other default which permits a demand for, or
requires, the early repayment of obligations due by the Seller or its Affiliates
under (i) any agreement (after the expiration of any applicable grace period
under any such agreement) relating to any Indebtedness of the Seller or any
Affiliate, as applicable, to which the Buyer or any Affiliate is a party or (ii)
any agreement (after the expiration of any applicable grace period under any
such agreement) relating to any Indebtedness of the Seller or any Affiliate, as
applicable; or

an Event of Insolvency shall have occurred with respect to the Seller; or

for any reason, this Repurchase Agreement at any time shall not be in full force
and effect in all material respects or shall not be enforceable in all material
respects in accordance with its terms, or any Lien granted pursuant thereto
shall fail to be perfected and of first priority, or any Person (other than
Buyer) shall contest the validity, enforceability, perfection or priority of any
Lien granted pursuant thereto, or any party thereto (other than Buyer) shall
seek to disaffirm, terminate, limit or reduce its obligations hereunder; or

the Seller shall grant, or suffer to exist, any Lien on any Repurchase Asset
(except any Lien in favor of the Buyer); or (A) the Repurchase Assets shall not
have been sold to the Buyer, or (B) the Liens contemplated hereby shall cease or
fail to be first priority perfected Liens on any Repurchase Assets in favor of
the Buyer or shall be Liens in favor of any Person other than the Buyer; or

any material adverse change in the Property, business, prospects, financial
condition or operations of the Seller or any of its Affiliates shall occur, in
each case as determined by Buyer in its sole good faith discretion, or any other
condition shall exist which, in Buyer's sole good faith discretion, constitutes
a material impairment of the Seller's ability to perform its obligations under
this Repurchase Agreement or any other Repurchase Document.

(i) any Person shall engage in any "prohibited transaction" (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan of Seller,
(ii) any material "accumulated funding deficiency" (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of the Seller or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Plan of Seller, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Buyer, likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (iv) any Plan of Seller shall
terminate for purposes of Title IV of ERISA, (v) the Seller or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Buyer is likely to,
incur any liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan of Seller; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

Seller's audited annual financial statements or the notes thereto or other
opinions or conclusions stated therein shall be qualified or limited by
reference to the status of Seller as a "going concern" or a reference of similar
import.

Section 13.02    Termination Event.

If the following event (a "Termination Event") occurs, the Buyer shall have the
rights set forth in Section 13.02(b):

The senior debt obligations or short-term debt obligations of Merrill Lynch &
Co., Inc. shall be rated below the four highest generic grades (without regard
to any pluses and minuses reflecting gradations within such generic grades) by
any nationally recognized statistical rating organization.

A Change in Control of the Seller shall have occurred.

any change or development involving a prospective change in taxation or other
applicable law or regulation or interpretation thereof in the United States
directly affecting the Purchased Mortgage Loans or the consequences of Buyer
owning, or holding a security interest in, the Purchased Mortgage Loans; the
imposition of exchange controls by the United States, that directly affects the
Purchased Mortgage Loans or the consequences of Buyer owning, or holding a
security interest in, the Purchased Mortgage Loans; or the imposition of
exchange controls by the United States, that directly affects the financial
markets of the United States, and makes it, in the sole judgment of Buyer,
inadvisable or impracticable to enter into Transactions with the Mortgage Loans.

The Seller shall repurchase any Purchased Mortgage Loans subject to a
Transaction hereunder within 60 days following receipt of a request therefor
from Buyer following the occurrence of a Termination Event.

Section 14.    REMEDIES

If an Event of Default occurs with respect to the Seller, the following rights
and remedies are available to the Buyer; provided, that an Event of Default
shall be deemed to be continuing unless expressly waived by the Buyer in
writing.

At the option of the Buyer, exercised by written notice to the Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Event of Insolvency of the Seller), the
Repurchase Date for each Transaction hereunder, if it has not already occurred,
shall be deemed immediately to occur. The Buyer shall (except upon the
occurrence of an Act of Insolvency of the Seller) give notice to the Seller of
the exercise of such option as promptly as practicable.

If the Buyer exercises or is deemed to have exercised the option referred to in
subsection (a)(i) of this Section,

the Seller's obligations in such Transactions to repurchase all Purchased
Mortgage Loans, at the Repurchase Price therefor on the Repurchase Date
determined in accordance with subsection (a)(i) of this Section, (1) shall
thereupon become immediately due and payable and (2) all Income paid after such
exercise or deemed exercise shall be retained by the Buyer and applied to the
aggregate unpaid Repurchase Price and any other amounts owed by the Seller
hereunder;

to the extent permitted by applicable law, the Repurchase Price with respect to
each such Transaction shall be increased by the aggregate amount obtained by
daily application of, on a 360 day per year basis for the actual number of days
during the period from and including the date of the exercise or deemed exercise
of such option to but excluding the date of payment of the Repurchase Price as
so increased, (x) the Post-Default Rate in effect following an Event of Default
to (y) the Repurchase Price for such Transaction as of the Repurchase Date as
determined pursuant to subsection (a)(i) of this Section (decreased as of any
day by (i) any amounts actually in the possession of Buyer pursuant to
clause (C) of this subsection, and (ii) any proceeds from the sale of Purchased
Mortgage Loans applied to the Repurchase Price pursuant to subsection (a)(iv) of
this Section; and

all Income actually received by the Buyer pursuant to Section 5 (excluding any
Late Payment Fees paid pursuant to Section 5(a)) shall be applied to the
aggregate unpaid Repurchase Price owed by the Seller.

Upon the occurrence of one or more Events of Default, the Buyer shall have the
right to obtain physical possession of all files of the Seller relating to the
Purchased Mortgage Loans and the Repurchase Assets and all documents relating to
the Purchased Mortgage Loans which are then or may thereafter come in to the
possession of the Seller or any third party acting for the Seller and the Seller
shall deliver to the Buyer such assignments as the Buyer shall request. The
Buyer shall be entitled to specific performance of all agreements of the Seller
contained in the Repurchase Documents.

At any time on the Business Day following notice to the Seller (which notice may
be the notice given under subsection (a)(i) of this Section), in the event the
Seller has not repurchased all Purchased Mortgage Loans, the Buyer may
(A) immediately sell, without demand or further notice of any kind, at a public
or private sale and at such price or prices as the Buyer may deem satisfactory
any or all Purchased Mortgage Loans and the Repurchase Assets subject to a such
Transactions hereunder and apply the proceeds thereof to the aggregate unpaid
Repurchase Prices and any other amounts owing by the Seller hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Mortgage Loans, to give the Seller credit for such Purchased Mortgage Loans and
the Repurchase Assets in an amount equal to the Market Value of the Purchased
Mortgage Loans against the aggregate unpaid Repurchase Price and any other
amounts owing by the Seller hereunder. The proceeds of any disposition of
Purchased Mortgage Loans and the Repurchase Assets shall be applied first to the
costs and expenses incurred by the Buyer in connection with the Seller's
default; second to costs of cover and/or related Interest Rate Protection
Agreements; third to the Repurchase Price; and fourth to any other outstanding
obligation of the Seller to the Buyer or its Affiliates.

The Seller shall be liable to Buyer for (i) the amount of all reasonable legal
or other expenses (including, without limitation, all costs and expenses of
Buyer in connection with the enforcement of this Repurchase Agreement or any
other agreement evidencing a Transaction, whether in action, suit or litigation
or bankruptcy, insolvency or other similar proceeding affecting creditors'
rights generally, further including, without limitation, the reasonable fees and
expenses of counsel incurred in connection with or as a result of an Event of
Default, (ii) damages in an amount equal to the cost (including all fees,
expenses and commissions) of entering into replacement transactions and entering
into or terminating Interest Rate Protection Agreement in connection with or as
a result of an Event of Default, and (iii) any other loss, damage, cost or
expense directly arising or resulting from the occurrence of an Event of Default
in respect of a Transaction.

The Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable law.

Buyer may exercise one or more of the remedies available to Buyer immediately
upon the occurrence of an Event of Default and at any time thereafter without
notice to the Seller. All rights and remedies arising under this Repurchase
Agreement as amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which Buyer may have.

Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and the Seller hereby expressly waives any defenses the
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. The Seller also waives any defense (other than a defense of payment or
performance) the Seller might otherwise have arising from the use of nonjudicial
process, enforcement and sale of all or any portion of the Repurchase Assets, or
from any other election of remedies. The Seller recognizes that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm's length.

To the extent permitted by applicable law, the Seller shall be liable to the
Buyer for interest on any amounts owing by the Seller hereunder, from the date
the Seller becomes liable for such amounts hereunder until such amounts are
(i) paid in full by the Seller or (ii) satisfied in full by the exercise of the
Buyer's rights hereunder. Interest on any sum payable by the Seller to the Buyer
under this paragraph 14(d) shall be at a rate equal to the Post-Default Rate.

Section 15.    INDEMNIFICATION AND EXPENSES; RECOURSE

The Seller agrees to hold the Buyer, and its Affiliates and their officers,
directors, employees, agents and advisors (each an "Indemnified Party") harmless
from and indemnify any Indemnified Party against all liabilities, losses,
damages, judgments, costs and expenses of any kind which may be imposed on,
incurred by or asserted against such Indemnified Party (collectively, "Costs"),
relating to or arising out of this Repurchase Agreement, any other Repurchase
Document or any transaction contemplated hereby or thereby, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Repurchase Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than the Indemnified Party's gross negligence or willful misconduct. Without
limiting the generality of the foregoing, the Seller agrees to hold any
Indemnified Party harmless from and indemnify such Indemnified Party against all
Costs with respect to all Purchased Mortgage Loans relating to or arising out of
any taxes incurred or assessed in connection with the ownership of the Purchased
Mortgage Loans, that, in each case, results from anything other than the
Indemnified Party's gross negligence or willful misconduct. In any suit,
proceeding or action brought by an Indemnified Party in connection with any
Purchased Mortgage Loan for any sum owing thereunder, or to enforce any
provisions of any Purchased Mortgage Loan, the Seller will save, indemnify and
hold such Indemnified Party harmless from and against all expense, loss or
damage suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by the Seller of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from the Seller. The
Seller also agrees to reimburse an Indemnified Party as and when billed by such
Indemnified Party for all the Indemnified Party's costs and expenses incurred in
connection with the enforcement or the preservation of the Buyer's rights under
this Repurchase Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby, including without limitation the reasonable fees
and disbursements of its counsel.

The Seller agrees to pay as and when billed by the Buyer all of the
out-of-pocket costs and expenses incurred by the Buyer in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Repurchase Agreement, any other Repurchase Document or any
other documents prepared in connection herewith or therewith. The Seller agrees
to pay as and when billed by the Buyer all of the reasonable out-of-pocket costs
and expenses incurred in connection with the consummation and administration of
the transactions contemplated hereby and thereby including without limitation
filing fees and all the reasonable fees, disbursements and expenses of counsel
to the Buyer which amount shall be deducted from the Purchase Price paid for the
first Transaction hereunder. Subject to the limitations set forth in Section 27
hereof, the Seller agrees to pay the Buyer all the reasonable out of pocket due
diligence, inspection, testing and review costs and expenses incurred by the
Buyer with respect to Purchased Mortgage Loans submitted by the Seller for
purchase under this Repurchase Agreement, including, but not limited to, those
out of pocket costs and expenses incurred by the Buyer pursuant to
Sections 15(b) and 27 hereof.

The obligations of the Seller from time to time to pay the Repurchase Price, the
Periodic Advance Repurchase Payments, and all other amounts due under this
Repurchase Agreement shall be full recourse obligations of the Seller.

Section 16.    Servicing

The Sellers, on Buyer's behalf, shall contract with Servicer to, or if a Seller
is the Servicer, such Seller shall, service the Mortgage Loans consistent with
the degree of skill and care that such Seller customarily requires with respect
to similar Mortgage Loans owned or managed by it and in accordance with Accepted
Servicing Practices. The Servicer shall (i) comply with all applicable Federal,
State and local laws and regulations, (ii) maintain all state and federal
licenses necessary for it to perform its servicing responsibilities hereunder
and (iii) not impair the rights of Buyer in any Purchased Mortgage Loans or any
payment thereunder. Buyer may terminate the servicing of any Purchased Mortgage
Loan with the then existing servicer in accordance with Section 16(e) hereof.

The Seller shall cause the Servicer to hold or cause to be held all escrow funds
collected by the Seller with respect to any Purchased Mortgage Loans in trust
accounts and shall apply the same for the purposes for which such funds were
collected.

The Seller shall cause the Servicer to deposit all collections received by the
Seller on account of the Purchased Mortgage Loans in the Collection Account no
later than two Business Days following receipt.

The Sellers shall provide promptly to Buyer (i) a Servicer Notice addressed to
and agreed to by the Servicer of the related Purchased Mortgage Loans, advising
such Servicer of such matters as Buyer may reasonably request, including,
without limitation, recognition by the Servicer of Buyer's interest in such
Purchased Mortgage Loans and the Servicer's agreement that upon receipt of
notice of an Event of Default from Buyer, it will follow the instructions of
Buyer with respect to the Purchased Mortgage Loans and any related Income with
respect thereto.

Upon the occurrence of a Default or Event of Default hereunder or a material
default under the Servicing Agreement, Buyer shall have the right to immediately
terminate the Servicer's right to service the Purchased Mortgage Loans without
payment of any penalty or termination fee. The Seller shall cooperate in
transferring the servicing of the Purchased Mortgage Loans to a successor
servicer appointed by Buyer in its sole discretion.

If the Seller should discover that, for any reason whatsoever, any entity
responsible to the Seller by contract for managing or servicing any such
Purchased Mortgage Loan has failed to perform fully the Seller's obligations
under the Repurchase Documents or any of the obligations of such entities with
respect to the Purchased Mortgage Loans, the Seller shall promptly notify Buyer.

Section 17.    SINGLE AGREEMENT

Buyer and the Seller acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions. Accordingly, each of Buyer and the Seller agrees (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transaction hereunder; (iii) that payments, deliveries, and other transfers made
by either of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries, and other transfers in respect of
any other Transactions hereunder, and the obligations to make any such payments,
deliveries, and other transfers may be applied against each other and netted and
(iv) to promptly provide notice to the other after any such set off or
application.

Section 18.    Set-off

In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, without prior notice to the Seller, any such notice
being expressly waived by the Seller to the extent permitted by applicable law,
upon any amount becoming due and payable by the Seller hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any Affiliate thereof to or for the credit or the account
of the Seller or any Affiliate thereof. The Buyer agrees promptly to notify the
Seller after any such set-off and application made by the Buyer; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.

Section 19.    NOTICES AND OTHER COMMUNICATIONS

Except as otherwise expressly permitted by this Repurchase Agreement, all
notices, requests and other communications provided for herein (including
without limitation any modifications of, or waivers, requests or consents under,
this Repurchase Agreement) shall be given or made in writing (including without
limitation by telecopy) delivered to the intended recipient at the "Address for
Notices" specified below its name on the signature pages hereof or thereof); or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party. Except as otherwise provided in this
Repurchase Agreement and except for notices given under Section 3 (which shall
be effective only on receipt), all such communications shall be deemed to have
been duly given when transmitted by telecopy or personally delivered or, in the
case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

Section 20.    ENTIRE AGREEMENT; SEVERABILITY

This Repurchase Agreement, together with the Repurchase Documents, constitute
the entire understanding between Buyer and the Seller with respect to the
subject matter they cover and shall supersede any existing agreements between
the parties containing general terms and conditions for repurchase transactions
involving Purchased Mortgage Loans. By acceptance of this Repurchase Agreement,
Buyer and Seller acknowledge that they have not made, and are not relying upon,
any statements, representations, promises or undertakings not contained in this
Repurchase Agreement. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

Section 21.    NON-ASSIGNABILITY

The rights and obligations of the parties under this Repurchase Agreement and
under any Transaction shall not be assigned by the Seller without the prior
written consent of Buyer. Subject to the foregoing, this Repurchase Agreement
and any Transactions shall be binding upon and shall inure to the benefit of the
parties and their respective successors and assigns. Nothing in this Repurchase
Agreement express or implied, shall give to any Person, other than the parties
to this Repurchase Agreement and their successors hereunder, any benefit of any
legal or equitable right, power, remedy or claim under this Repurchase
Agreement. Prior to the occurrence of an Event of Default, Buyer may from time
to time assign all or a portion of its rights and obligations under this
Repurchase Agreement and the Repurchase Documents to an Affiliate of the Buyer
without the prior consent of the Seller or to another Person with the prior
consent of Seller, which consent shall not be unreasonably withheld or delayed;
provided, however that Buyer shall maintain, for review by the Seller upon
written request, a register of assignees and a copy of an executed assignment
and acceptance by Buyer and assignee ("Assignment and Acceptance"), specifying
the percentage or portion of such rights and obligations assigned. Upon such
assignment, (a) such assignee shall be a party hereto and to each Repurchase
Document to the extent of the percentage or portion set forth in the Assignment
and Acceptance, and shall succeed to the applicable rights and obligations of
Buyer hereunder, and (b) Buyer shall, to the extent that such rights and
obligations have been so assigned by it be released from its obligations
hereunder and under the Repurchase Documents. After the occurrence of an Event
of Default, Buyer may assign all or a portion of its rights and obligations
under this Repurchase Agreement and the Repurchase Documents to any Person
without the prior consent of Seller. Unless otherwise stated in the Assignment
and Acceptance, the Seller shall continue to take directions solely from Buyer
unless otherwise notified by Buyer in writing. Buyer may distribute to any
prospective assignee any document or other information delivered to Buyer by
Seller.

Subject to acceptance and recording thereof pursuant to the following paragraph
of this Section, from and after the effective date specified in each assignment
and acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such assignment and acceptance, have the
rights and obligations of Buyer under this Agreement. Any assignment or transfer
by Buyer of rights or obligations under this Agreement that does not comply with
this Section 21 shall be treated for purposes of this Agreement as a sale by
such Buyer of a participation in such rights and obligations in accordance with
the following paragraph of this Section.

The Seller shall maintain a register (the "Register") on which it will record
the Buyer's rights hereunder, and each assignment and acceptance and
participation. The Register shall include the names and addresses of Buyers
(including all assignees, successors and participants). Failure to make any such
recordation, or any error in such recordation shall not affect the Seller's
obligations in respect of such rights. If Buyer sells a participation in its
rights hereunder, it shall provide Seller, or maintain as agent of Seller, the
information described in this paragraph and permit Seller to review such
information as reasonably needed for Seller to comply with its obligations under
this Agreement or under any applicable law or governmental regulation or
procedure.

The Buyer may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Repurchase Agreement; provided,
however, that (i) the Buyer's obligations under this Repurchase Agreement shall
remain unchanged, (ii) the Buyer shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Seller
shall continue to deal solely and directly with the Buyer in connection with the
Buyer's rights and obligations under this Repurchase Agreement and the other
Repurchase Documents. Notwithstanding the terms of Section 8, each participant
of the Buyer shall be entitled to the additional compensation and other rights
and protections afforded the Buyer under Section 8 to the same extent as the
Buyer would have been entitled to receive them with respect to the participation
sold to such participant.

The Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 21, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to the Seller or any of its Subsidiaries or to any
aspect of the Transactions that has been furnished to the Buyer by or on behalf
of the Seller or any of its Subsidiaries; provided that such assignee or
participant agrees to hold such information subject to the confidentiality
provisions of this Repurchase Agreement.

The Buyer may at any time create a security interest in all or any portion of
its rights under this Repurchase Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System and any Operating Circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning Buyer from its obligations hereunder.

In the event the Buyer assigns all or a portion of its rights and obligations
under this Repurchase Agreement, the parties hereto agree to negotiate in good
faith an amendment to this Repurchase Agreement to add Agency provisions similar
to those included in repurchase agreements for similar syndicated repurchase
facilities.

Section 22.    TERMINABILITY

Each representation and warranty made or deemed to be made by entering into a
Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty, and the Buyer shall not be deemed to have waived
any Default that may arise because any such representation or warranty shall
have proved to be false or misleading, notwithstanding that the Buyer may have
had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time the Transaction was made.
Notwithstanding any such termination or the occurrence of an Event of Default,
all of the representations and warranties and covenants hereunder shall continue
and survive. The obligations of the Seller under Section 15 hereof shall survive
the termination of this Repurchase Agreement.

Section 23.    GOVERNING LAW

THIS REPURCHASE AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

Section 24.    Submission To Jurisdiction; Waivers

BUYER AND THE SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS REPURCHASE AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF;

CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND,
TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED
BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH UNDER ITS
SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE BEEN
NOTIFIED; AND

AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY
OTHER JURISDICTION.

THE BUYER AND THE SELLER HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS REPURCHASE AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 25.    NO WAIVERS, ETC.

No failure on the part of the Buyer to exercise and no delay in exercising, and
no course of dealing with respect to, any right, power or privilege under any
Repurchase Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any Repurchase Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. An Event of Default shall be deemed
to be continuing unless expressly waived by the Buyer in writing.

Section 26.    NETTING

If the Buyer and the Seller are "financial institutions" as now or hereinafter
defined in Section 4402 of Title 12 of the United States Code ("Section 4402")
and any rules or regulations promulgated thereunder,

All amounts to be paid or advanced by one party to or on behalf of the other
under this Repurchase Agreement or any Transaction hereunder shall be deemed to
be "payment obligations" and all amounts to be received by or on behalf of one
party from the other under this Repurchase Agreement or any Transaction
hereunder shall be deemed to be "payment entitlements" within the meaning of
Section 4402, and this Repurchase Agreement shall be deemed to be a "netting
contract" as defined in Section 4402.

The payment obligations and the payment entitlements of the parties hereto
pursuant to this Repurchase Agreement and any Transaction hereunder shall be
netted as follows. In the event that either party (the "Defaulting Party") shall
fail to honor any payment obligation under this Repurchase Agreement or any
Transaction hereunder, the other party (the "Nondefaulting Party") shall be
entitled to reduce the amount of any payment to be made by the Nondefaulting
Party to the Defaulting Party by the amount of the payment obligation that the
Defaulting Party failed to honor.

Section 27.    DUE DILIGENCE

The Seller acknowledges that Buyer has the right to perform continuing due
diligence reviews with respect to the Mortgage Loans and the Seller, for
purposes of verifying compliance with the representations, warranties and
specifications made hereunder, or otherwise, and the Seller agrees that upon
reasonable prior notice unless an Event of Default shall have occurred, in which
case no notice is required, to the Seller, Buyer or its authorized
representatives will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Mortgage Files and any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession or under the control of the Seller and/or the
Custodian. The Seller also shall make available to Buyer a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Mortgage Files and the Mortgage Loans. Without limiting the
generality of the foregoing, the Seller acknowledges that Buyer may purchase
Mortgage Loans from the Seller based solely upon the information provided by the
Seller to Buyer in the Purchased Mortgage Loan Schedule and the representations,
warranties and covenants contained herein, and that Buyer, at its option, has
the right at any time to conduct a partial or complete due diligence review on
some or all of the Mortgage Loans purchased in a Transaction, including, without
limitation, ordering broker's price opinions, new credit reports and new
appraisals on the related Mortgaged Properties and otherwise re-generating the
information used to originate such Mortgage Loan. Buyer may underwrite such
Mortgage Loans itself or engage a mutually agreed upon third party underwriter
to perform such underwriting. The Seller agrees to cooperate with Buyer and any
third party underwriter in connection with such underwriting, including, but not
limited to, providing Buyer and any third party underwriter with access to any
and all documents, records, agreements, instruments or information relating to
such Mortgage Loans in the possession, or under the control, of the Seller. The
Seller further agrees that the Seller shall pay all out-of-pocket costs and
expenses incurred by Buyer in connection with Buyer's activities pursuant to
this Section 27 ("Due Diligence Costs"); provided, that such Due Diligence Costs
shall not exceed $20,000 per calendar year unless a Default or Event of Default
shall have occurred, in which event Buyer shall have the right to perform due
diligence, at the sole expense of Seller without regard to the dollar limitation
set forth herein.

Section 28.    BUYER'S APPOINTMENT AS ATTORNEY-IN-FACT

The Seller hereby irrevocably constitutes and appoints the Buyer and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Seller and in the name of the Seller or in its own name, from time
to time in the Buyer's discretion, for the purpose of carrying out the terms of
this Repurchase Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Repurchase Agreement, and, without
limiting the generality of the foregoing, the Seller hereby gives the Buyer the
power and right, on behalf of the Seller, without assent by, but with notice to,
the Seller, if an Event of Default shall have occurred and be continuing, to do
the following:

in the name of the Seller, or in its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any other Repurchase
Assets and to file any claim or to take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Buyer for the
purpose of collecting any and all such moneys due with respect to any other
Repurchase Assets whenever payable;

to pay or discharge taxes and Liens levied or placed on or threatened against
the Repurchase Assets;

(A) to direct any party liable for any payment under any Repurchase Assets to
make payment of any and all moneys due or to become due thereunder directly to
the Buyer or as the Buyer shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Repurchase
Assets; (C) to sign and endorse any invoices, assignments, verifications,
notices and other documents in connection with any Repurchase Assets; (D) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Repurchase Assets or any
proceeds thereof and to enforce any other right in respect of any Repurchase
Assets; (E) to defend any suit, action or proceeding brought against the Seller
with respect to any Repurchase Assets; (F) to settle, compromise or adjust any
suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Buyer may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any Repurchase Assets as fully and
completely as though the Buyer were the absolute owner thereof for all purposes,
and to do, at the Buyer's option and the Seller's expense, at any time, and from
time to time, all acts and things which the Buyer deems necessary to protect,
preserve or realize upon the Repurchase Assets and the Buyer's Liens thereon and
to effect the intent of this Repurchase Agreement, all as fully and effectively
as the Seller might do.

The Seller hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

The Seller also authorizes the Buyer, if an Event of Default shall have
occurred, from time to time, to execute, in connection with any sale provided
for in Section 14 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Repurchase Assets.

The powers conferred on the Buyer hereunder are solely to protect the Buyer's
interests in the Repurchase Assets and shall not impose any duty upon it to
exercise any such powers. The Buyer shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
the Seller for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.

Section 29.    MISCELLANEOUS

Counterparts

. This Repurchase Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Repurchase Agreement by signing any such
counterpart.



Captions

. The captions and headings appearing herein are for included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Repurchase Agreement.



Acknowledgment. The Seller hereby acknowledges that:

it has been advised by counsel in the negotiation, execution and delivery of
this Repurchase Agreement and the other Repurchase Documents;

the Buyer has no fiduciary relationship to the Seller; and

no joint venture exists between the Buyer and the Seller.

Section 30.    CONFIDENTIALITY

The Buyer and the Seller hereby acknowledge and agree that all oral, written or
computer-readable information provided by one party to any other regarding the
terms set forth in any of the Repurchase Documents or the Transactions
contemplated thereby (the "Confidential Terms") shall be kept confidential and
shall not be divulged to any party without the prior written consent of such
other party except to the extent that (i) it is necessary to do so in working
with legal counsel, auditors, taxing authorities or other governmental agencies
or regulatory bodies or in order to comply with any applicable federal or state
laws, (ii) any of the Confidential Terms are in the public domain other than due
to a breach of this covenant, or (iii) in the event of an Event of Default the
Buyer determines such information to be necessary or desirable to disclose in
connection with the marketing and sales of the Purchased Mortgage Loans or
otherwise to enforce or exercise the Buyer's rights hereunder. The provisions
set forth in this Section 30 shall survive the termination of this Repurchase
Agreement. Notwithstanding the foregoing or anything to the contrary contained
herein or in any other Repurchase Document, the parties hereto may disclose to
any and all Persons, without limitation of any kind, the federal income tax
treatment of the Transactions, any fact relevant to understanding the federal
tax treatment of the Transactions, and all materials of any kind (including
opinions or other tax analyses) relating to such federal income tax treatment;
provided that Seller may not disclose the name of or identifying information
with respect to Buyer or Agent or any pricing terms (including, without
limitation, the Pricing Rate, Purchase Price Percentage and Purchase Price) or
other nonpublic business or financial information (including any sublimits and
financial covenants) that is unrelated to the purported or claimed federal
income tax treatment of the Transactions and is not relevant to understanding
the purported or claimed federal income tax treatment of the Transactions,
without the prior written consent of the Buyer."

Section 31.    Intent

The parties recognize that each Transaction is a "repurchase agreement" as that
term is defined in Section 101 of Title 11 of the United States Code, as amended
(except insofar as the type of Mortgage Loans subject to such Transaction or the
term of such Transaction would render such definition inapplicable), and a
"securities contract" as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).

It is understood that either party's right to liquidate Mortgage Loans delivered
to it in connection with Transactions hereunder or to exercise any other
remedies pursuant to Paragraph 11 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.

The parties agree and acknowledge that if a party hereto is an "insured
depository institution," as such term is defined in the Federal Deposit
Insurance Act, as amended ("FDIA"), then each Transaction hereunder is a
"qualified financial contract," as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

It is understood that this Repurchase Agreement constitutes a "netting contract"
as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 ("FDICIA") and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a "covered
contractual payment entitlement" or "covered contractual payment obligation",
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a "financial institution" as that term is defined in
FDICIA).

Section 32.    DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission ("SEC") under Section 15
of the Securities Exchange Act of 1934 ("1934 Act"), the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 ("SIPA") do not protect the other
party with respect to any Transaction hereunder;

in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

Section 33.    CONFLICTS

In the event of any conflict between the terms of this Repurchase Agreement, any
other Repurchase Document and any Confirmation, the documents shall control in
the following order of priority: first, the terms of the Confirmation shall
prevail, then the terms of this Repurchase Agreement shall prevail, and then the
terms of the Repurchase Documents shall prevail.

Section 34.    AUTHORIZATIONS

Any of the persons whose signatures and titles appear on Exhibit X are
authorized, acting singly, to act for Seller or Buyer, as the case may be, under
this Repurchase Agreement.

Section 35.    ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

[THIS SPACE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties have entered into this Repurchase Agreement as
of the date set forth above.

BUYER

:



MERRILL LYNCH MORTGAGE CAPITAL INC.

By: /s/ John Winchester
Name:
Title:

Address for Notices

:

4 World Financial Center
10th Floor
New York, New York 10080

Attention: James B. Cason
Telecopier No.: (212) 449-3673
Telephone No.: (212) 449-1219



SELLER

:



E-LOAN, INC.

By: /s/ Matt Roberts
Name: Matt Roberts
Title: CFO

Address for Notices

:
6230 Stoneridge Mall Road
Pleasanton, CA 94588



Attention: Ed. Giedgowd
Telecopier No.: 925-520-1099
Telephone No: 925-847-6331

SCHEDULE 1

REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS

The Seller makes the following representations and warranties to the Buyer, with
respect to each Mortgage Loan, that as of the Purchase Date for the purchase of
any Purchased Mortgage Loans by the Buyer from the Seller and as of the date of
this Repurchase Agreement and any Transaction hereunder relating to such
Mortgage Loan is outstanding and at all times while the Repurchase Documents and
any Transaction hereunder is in full force and effect. For purposes of this
Schedule 1 and the representations and warranties set forth herein, a breach of
a representation or warranty shall be deemed to have been cured with respect to
a Mortgage Loan if and when the Seller has taken or caused to be taken action
such that the event, circumstance or condition that gave rise to such breach no
longer adversely affects such Mortgage Loan. With respect to those
representations and warranties which are made to the best of the Seller's
knowledge, if it is discovered by the Seller or the Buyer that the substance of
such representation and warranty is inaccurate, notwithstanding the Seller's
lack of knowledge with respect to the substance of such representation and
warranty, such inaccuracy shall be deemed a breach of the applicable
representation and warranty.

(a)    Mortgage Loans as Described. The information set forth in the related
Mortgage Loan Schedule is complete, true and correct;

(b)    Payments Current. All payments required to be made up to the close of
business on the Purchase Date for such Mortgage Loan under the terms of the
Mortgage Note have been made and credited. No payment required under the
Mortgage Loan is delinquent nor has any payment under the Mortgage Loan been
delinquent at any time since the origination of the Mortgage Loan. The first
Monthly Payment shall be made, or shall have been made, with respect to the
Mortgage Loan on its Due Date or within the grace period, all in accordance with
the terms of the related Mortgage Note;

(c)    No Outstanding Charges. There are no delinquent taxes, ground rents,
water charges, sewer rents, governmental assessments, municipal charges,
insurance premiums, leasehold payments, including assessments payable in future
installments or other outstanding charges affecting the related Mortgaged
Property. The Seller has not advanced funds, or induced, solicited or knowingly
received any advance of funds by a party other than the Mortgagor, directly or
indirectly, for the payment of any amount required under the Mortgage Loan,
except for interest accruing from the date of the Mortgage Note or date of
disbursement of the Mortgage Loan proceeds, whichever is later, to the day which
precedes by no more than sixty (60) days the Due Date of the first installment
of principal and interest;

(d)    Original Terms Unmodified. The terms of the Mortgage Note and the
Mortgage have not been impaired, waived, altered or modified in any respect,
except by written instruments, recorded in the applicable public recording
office if necessary to maintain the lien priority of the Mortgage, and which
have been delivered to the Custodian; the substance of any such waiver,
alteration or modification has been approved by the insurer under the Primary
Insurance Policy, if any, and the title insurer, to the extent required by the
related policy, and is reflected on the related Mortgage Loan Schedule. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, except in connection with an
assumption agreement approved by the insurer under the Primary Insurance Policy,
if any, the title insurer, to the extent required by the policy, and which
assumption agreement has been delivered to the Custodian and the terms of which
are reflected in the related Mortgage Loan Schedule;

(e)    No Defenses. The Mortgage Note and the Mortgage are not subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto, and no Mortgagor was a debtor of any state or federal
bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated;

(f)    Hazard Insurance. The Mortgaged Property is insured by a fire and
extended perils insurance policy, issued by a Qualified Insurer, and such other
hazards as are customary in the area where the Mortgaged Property is located,
and to the extent required by Seller as of the date of origination consistent
with the Underwriting Guidelines, against earthquake and other risks insured
against by Persons operating like properties in the locality of the Mortgaged
Property, in an amount not less than the greatest of (i) 100% of the replacement
cost of all improvements to the Mortgaged Property, (ii) the outstanding
principal balance of the Mortgage Loan, or (iii) the amount necessary to avoid
the operation of any co-insurance provisions with respect to the Mortgaged
Property, and consistent with the amount that would have been required as of the
date of origination in accordance with the Underwriting Guidelines. If any
portion of the Mortgaged Property is in an area identified by any federal
Governmental Authority as having special flood hazards, and flood insurance is
available, a flood insurance policy meeting the current guidelines of the
Federal Emergency Management Agency is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(1) the outstanding principal balance of the Mortgage Loan (2) the full
insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the National Flood Insurance Act of 1968, as amended
by the Flood Disaster Protection Act of 1974. All such insurance policies
(collectively, the "hazard insurance policy") contain a standard mortgagee
clause naming Seller, its successors and assigns (including, without limitation,
subsequent owners of the Mortgage Loan), as mortgagee, and may not be reduced,
terminated or canceled without 30 days' prior written notice to the mortgagee.
No such notice has been received by Seller. All premiums on such insurance
policy have been paid. The related Mortgage obligates the Mortgagor to maintain
all such insurance and, at such Mortgagor's failure to do so, authorizes the
mortgagee to maintain such insurance at the Mortgagor's cost and expense and to
seek reimbursement therefor from such Mortgagor. Where required by state law or
regulation, the Mortgagor has been given an opportunity to choose the carrier of
the required hazard insurance, provided the policy is not a "master" or
"blanket" hazard insurance policy covering a condominium, or any hazard
insurance policy covering the common facilities of a planned unit development.
The hazard insurance policy is the valid and binding obligation of the insurer
and is in full force and effect. Seller has not engaged in, and has no knowledge
of the Mortgagor's having engaged in, any act or omission which would impair the
coverage of any such policy, the benefits of the endorsement provided for
herein, or the validity and binding effect of either including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by Seller;

(g)    Compliance with Applicable Law. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and Seller shall maintain
or shall cause its agent to maintain in its possession, available for the
inspection of Buyer, and shall deliver to Buyer, upon demand, evidence of
compliance with all such requirements;

(h)    No Satisfaction of Mortgage. The Mortgage has not been satisfied,
cancelled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such
satisfaction, cancellation, subordination, rescission or release. The Seller has
not waived the performance by the Mortgagor of any action, if the Mortgagor's
failure to perform such action would cause the Mortgage Loan to be in default,
nor has the Seller waived any default resulting from any action or inaction by
the Mortgagor;

(i)    Valid First or Second Lien. The Mortgage is a valid, subsisting,
enforceable and perfected (a) with respect to each first lien Mortgage Loan,
first priority lien and first priority security interest, or (b) with respect to
each Second Lien Mortgage Loan, second priority lien and second priority
security interest, in each case, on the real property included in the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:

the lien of current real property taxes and assessments not yet due and payable;

covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in Buyer's
title insurance policy delivered to the originator of the Mortgage Loan and
(a) referred to or otherwise considered in the appraisal made for the originator
of the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal;

other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property; and

with respect to each Mortgage Loan which is a Second Lien Mortgage Loan, a first
lien on the Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (a) with respect to each first lien Mortgage Loan,
first priority lien and first priority security interest, or (b) with respect to
each Second Lien Mortgage Loan, second priority lien and second priority
security interest, in each case, on the property described therein and Seller
has full right to pledge and assign the same to Buyer. The Mortgaged Property
was not, as of the date of origination of the Mortgage Loan, subject to a
mortgage, deed of trust, deed to secure debt or other security instrument
creating a lien subordinate to the lien of the Mortgage;

(j)    Validity of Mortgage Documents. The Mortgage Note and the Mortgage and
any other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan. Seller has
reviewed all of the documents constituting the Mortgage File and has made such
inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein. To the best of Seller's knowledge, except as
disclosed to Buyer in writing, all tax identifications and property descriptions
are legally sufficient; and tax segregation, where required, has been completed;

(k)    Full Disbursement of Proceeds. The proceeds of the Mortgage Loan have
been fully disbursed to or for the account of the Mortgagor and, except with
respect to any HELOC, there is no obligation for the Mortgagee to advance
additional funds thereunder and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage have been
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
to the Mortgagee pursuant to the Mortgage Note or Mortgage;

(l)    Ownership. Seller has full right to sell the Mortgage Loan to Buyer free
and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest, and has full right and authority subject to
no interest or participation of, or agreement with, any other party, to sell
each Mortgage Loan pursuant to this Repurchase Agreement and following the sale
of each Mortgage Loan, Buyer will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Repurchase Agreement;

(m)    Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state;

(n)    Title Insurance. The Mortgage Loan is covered by either (i) an attorney's
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA lender's title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Fannie Mae or Freddie Mac and each such title insurance policy is
issued by a title insurer acceptable to Fannie Mae or Freddie Mac and qualified
to do business in the jurisdiction where the Mortgaged Property is located,
insuring Seller, its successors and assigns, as to the first priority lien or
second priority lien, as applicable of the Mortgage, as applicable in the
original principal amount of the Mortgage Loan (or to the extent a Mortgage Note
provides for negative amortization, the maximum amount of negative amortization
in accordance with the Mortgage), subject only to the exceptions contained in
clauses (i), (ii), (iii), and (iv) of paragraph (i) of this Schedule 1, and in
the case of adjustable rate Mortgage Loans, against any loss by reason of the
invalidity or unenforceability of the lien resulting from the provisions of the
Mortgage providing for adjustment to the Mortgage Interest Rate and Monthly
Payment. Where required by state law or regulation, the Mortgagor has been given
the opportunity to choose the carrier of the required mortgage title insurance.
Additionally, such lender's title insurance policy affirmatively insures ingress
and egress and against encroachments by or upon the Mortgaged Property or any
interest therein. The title policy does not contain any special exceptions
(other than the standard exclusions) for zoning and uses and has been marked to
delete the standard survey exception or to replace the standard survey exception
with a specific survey reading. Seller, its successors and assigns, are the sole
insureds of such lender's title insurance policy, and such lender's title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Repurchase Agreement. No claims have been made under such lender's title
insurance policy, and no prior holder or servicer of the related Mortgage,
including Seller, has done, by act or omission, anything which would impair the
coverage of such lender's title insurance policy, including, without limitation,
no unlawful fee, commission, kickback or other unlawful compensation or value of
any kind has been or will be received, retained or realized by any attorney,
firm or other Person, and no such unlawful items have been received, retained or
realized by Seller;

(o)    No Defaults. There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and the Seller has not waived any default, breach, violation or
event of acceleration;

(p)    No Mechanics' Liens. There are no mechanics' or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under law could give rise to such lien) affecting the related Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the related Mortgage;

(q)    Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the related Mortgaged Property
lay wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgage
Property is in violation of any applicable zoning law or regulation;

(r)    Origination. The Mortgage Loan was originated by or in conjunction with a
mortgagee approved by the Secretary of Housing and Urban Development pursuant to
s 203 and 211 of the National Housing Act, a lender approved by Fannie Mae, a
seller/servicer approved by Freddie Mac, a savings and loan association, a
savings bank, a commercial bank, credit union, insurance company or similar
banking institution which is supervised and examined by a federal or state
authority. Principal payments on the Mortgage Loan commenced no more than 60
days after funds were disbursed in connection with the Mortgage Loan. The
Mortgage Interest Rate is adjusted, with respect to adjustable rate Mortgage
Loans, on each Interest Rate Adjustment Date to equal the Index plus the Gross
Margin (rounded up or down to the nearest .125%), subject to the Mortgage
Interest Rate Cap. Other than with respect to HELOCs, the Mortgage Note is
payable on the first day of each month in equal monthly installments of
principal and interest, which installments of interest, with respect to
adjustable rate Mortgage Loans, are subject to change due to the adjustments to
the Mortgage Interest Rate on each Interest Rate Adjustment Date, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than 30
years from commencement of amortization. The Due Date of the first payment under
the Mortgage Note is no more than 60 days from the date of the Mortgage Note;

(s)    Payment Provisions. The Mortgage Note does not permit negative
amortization;

(t)    Customary Provisions. The Mortgage Note has a stated maturity. The
Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee's sale, and (ii) otherwise by judicial foreclosure. Upon default by a
Mortgagor on a Mortgage Loan and foreclosure on, or trustee's sale of, the
Mortgaged Property pursuant to the proper procedures, the holder of the Mortgage
Loan will be able to deliver good and merchantable title to the Mortgaged
Property. There is no homestead or other exemption available to a Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee's sale or the right to foreclose the Mortgage. The Mortgage Note and
Mortgage are on forms acceptable to Freddie Mac or Fannie Mae; each HELOC was
underwritten in accordance with the Underwriting Guidelines in effect at the
time that the Mortgage Loan was written.

(u)    Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used by the Seller with respect to each
Mortgage Note and Mortgage have been in all respects legal, proper, prudent and
customary in the mortgage origination and servicing industry. The Mortgage Loan
has been serviced by the Seller and any predecessor servicer in accordance with
the terms of the Mortgage Note. With respect to escrow deposits and Escrow
Payments, if any, all such payments are in the possession of, or under the
control of, the Seller and there exist no deficiencies in connection therewith
for which customary arrangements for repayment thereof have not been made. No
escrow deposits or Escrow Payments or other charges or payments due the Seller
have been capitalized under any Mortgage or the related Mortgage Note and no
such escrow deposits or Escrow Payments are being held by the Seller for any
work on a Mortgaged Property which has not been completed. All Mortgage Interest
Rate adjustments have been made in strict compliance with state and federal law
and the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state and local law has been properly paid and credited;

(v)    Mortgaged Property Undamaged. The Mortgaged Property is free of damage by
fire, earthquake or earth movement, windstorm, flood, tornado or other casualty
and waste, and there is no proceeding pending for the total or partial
condemnation thereof;

(w)    Customary Provisions. The Mortgagor has not notified the Seller and the
Seller has no knowledge of any relief requested or allowed to the Mortgagor
under the Soldiers and Sailors Civil Relief Act of 1940;

(x)    Conformance with Agency Standards. The Mortgage Loan was underwritten in
accordance with the Underwriting Guidelines in effect at the time the Mortgage
Loan was originated which underwriting standards, and, other than with respect
to the HELOCs, satisfy the standards of Fannie Mae and Freddie Mac under one of
their respective home mortgage purchase programs (except that the principal
balance of Jumbo Mortgage Loans may have exceeded the limits of Fannie Mae and
Freddie Mac). Other than with respect to HELOCs, the Mortgage Note and Mortgage
are on forms acceptable to Fannie Mae and Freddie Mac;

(y)    No Additional Collateral. The Mortgage Note is not and has not been
secured by any collateral except the lien of the corresponding Mortgage on the
Mortgaged Property and the security interest of any applicable security
agreement or chattel mortgage referred to in (j) above;

(z)    Appraisal. Except with respect to the HELOCs originated in accordance
with the Underwriting Guidelines, the Mortgage File contains an appraisal of the
related Mortgaged Property which satisfied the standards of Fannie Mae and
Freddie Mac and was made and signed, prior to the approval of the Mortgage Loan
application, by a qualified appraiser, duly appointed by the Seller, who had no
interest, direct or indirect in the Mortgaged Property or in any loan made on
the security thereof, whose compensation is not affected by the approval or
disapproval of the Mortgage Loan and who met the minimum qualifications of
Fannie Mae and Freddie Mac. Each appraisal of the Mortgage Loan was made in
accordance with the requirements of Title XI of the Federal Institutions Reform,
Recovery, and Enforcement Act of 1989 and the regulations promulgated
thereunder, all as in effect on the date the Mortgage Loan was originated;

(aa)    Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Buyer to the trustee under the deed
of trust, except in connection with a trustee's sale after default by the
Mortgagor;

(bb)    No Buydown Provisions; No Graduated Payments or Contingent Interests.
Other than those Mortgage Loans acceptable for purchase by an Agency, no
Mortgage Loan contains provisions pursuant to which Monthly Payments are (a)
paid or partially paid with funds deposited in any separate account established
by the Seller, the Mortgagor, or anyone on behalf of the Mortgagor, (b) paid by
any source other than the Mortgagor or (c) contains any other similar provisions
which may constitute a "buydown" provision. The Mortgage Loan is not a graduated
payment mortgage loan and the Mortgage Loan does not have a shared appreciation
or other contingent interest feature;

(cc)    Mortgagor Acknowledgment. The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of fixed rate mortgage loans in the
case of Fixed Rate Mortgage Loans, and adjustable rate mortgage loans in the
case of Adjustable Rate Mortgage Loans and rescission materials with respect to
Refinanced Mortgage Loans, and such statement is and will remain in the Mortgage
File;

(dd)    No Construction Loans. No Mortgage Loan was made in connection with (a)
the construction or rehabilitation of a Mortgaged Property or (b) facilitating
the trade-in or exchange of a Mortgaged Property;

(ee)    Acceptable Investment. The Seller has no knowledge of any circumstances
or condition with respect to the Mortgage, the Mortgaged Property, the Mortgagor
or the Mortgagor's credit standing that can reasonably be expected to cause the
Mortgage Loan to be an unacceptable investment, cause the Mortgage Loan to
become delinquent, or adversely affect the value of the Mortgage Loan;

(ff)    LTV, PMI Policy. No Jumbo Mortgage Loan or Sub- Prime Mortgage Loan has
an LTV ("loan-to-value" ratio) in excess of 95%. No HELOC has a "combined
loan-to-value" ratio in excess of 100%. Except with respect to HELOCs, each
Mortgage Loan with an LTV at origination in excess of 80% is and will be subject
to a lender paid Mortgage Insurance Policy or a Primary Mortgage Insurance
Policy, issued by a Qualified Insurer, which insures that portion of the
Mortgage Loan in excess of the portion of the Appraised Value of the Mortgaged
Property required by the applicable Underwriting Guidelines or Agency. All
provisions of such Primary Insurance Policy have been and are being complied
with, such policy is in full force and effect, and all premiums due thereunder
have been paid. Any Mortgage subject to any such Primary Insurance Policy
obligates the Mortgagor thereunder to maintain such insurance and to pay all
premiums and charges in connection therewith. The Mortgage Interest Rate for the
Mortgage Loan does not include any such insurance premium;

(gg)    Capitalization of Interest. The Mortgage Note does not by its terms
provide for the capitalization or forbearance of interest.

(hh)    No Equity Participation. No document relating to the Mortgage Loan
provides for any contingent or additional interest in the form of participation
in the cash flow of the Mortgaged Property or a sharing in the appreciation of
the value of the Mortgaged Property. The indebtedness evidenced by the Mortgage
Note is not convertible to an ownership interest in the Mortgaged Property or
the Mortgagor and Seller has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

(ii)    Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have not
been and shall not be used to satisfy, in whole or in part, any debt owed or
owing by the Mortgagor to Seller or any Affiliate or correspondent of Seller,
except in connection with a refinanced Mortgage Loan.

(jj)    Origination Date. The origination date is no earlier than sixty (60)
days prior to the related Purchase Date.

(kk)    No Exception. The Custodian has not noted any material exceptions on a
Mortgage Loan Schedule and Exception Report with respect to the Mortgage Loan
which would materially adversely affect the Mortgage Loan or Buyer's interest in
the Mortgage Loan.

(ll)    Occupancy of Mortgaged Property. The Mortgaged Property is lawfully
occupied under applicable law; all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy, have been made or
obtained from the appropriate authorities;

(mm)    No Misrepresentation or Fraud. No error, omission, misrepresentation,
negligence, fraud or similar occurrence with respect to a Mortgage Loan has
taken place on the part of any person, including without limitation the
Mortgagor, any appraiser, any builder or developer, or any other party involved
in the origination of the Mortgage Loan or in the application of any insurance
in relation to such Mortgage Loan;

(nn)    Transfer of Mortgage Loans. Except with respect to Mortgage Loans
registered with MERS, the Assignment of Mortgage is in recordable form and is
acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;

(oo)    Consolidated Future Advances. Any principal advances made to the
Mortgagor prior to the Cut-off Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. Other than
with respect to Second Lien Mortgage Loans, the lien of the Mortgage securing
the consolidated principal amount is expressly insured as having first lien
priority by a title insurance policy, an endorsement to the policy insuring the
mortgagee's consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;

(pp)    No Balloon Payment. No Mortgage Loan has a balloon payment feature;

(qq)    Condominiums/ Planned Unit Developments. If the Residential Dwelling on
the Mortgaged Property is a condominium unit or a unit in a planned unit
development (other than a de minimis planned unit development) such condominium
or planned unit development project meets the eligibility requirements of Fannie
Mae and Freddie Mac including Fannie Mae eligibility requirements for sale to
Fannie Mae or is located in a condominium or planned unit development project
which has received Fannie Mae project approval and the representations and
warranties required by Fannie Mae with respect to such condominium or planned
unit development have been made and remain true and correct in all respects;

(rr)    Downpayment. The source of the down payment with respect to each
Mortgage Loan has been fully verified by the Seller;

(ss)    Calculation of Interest. Other than with respect to HELOCs, interest on
each Mortgage Loan is calculated on the basis of a 360- day year consisting of
twelve 30-day months; Interest on each HELOC is calculated on the basis of a
365-day year;

(tt)    Environmental Matters. The Mortgaged Property is in material compliance
with all applicable local, state and federal environmental laws, rules or
regulations pertaining to environmental hazards including, without limitation,
asbestos, and neither the Seller nor, to the Seller's knowledge, the related
Mortgagor, has received any notice of any violation or potential violation of
such law nor is there any pending action or proceeding directly involving any
Mortgaged Property of which the Seller is aware in which compliance with any
environmental law, rule or regulation is an issue;

(uu)    Predatory Lending Regulations; High Cost Loans. No Mortgage Loan is a
High Cost Mortgage Loan.

(vv)    Location and Type of Mortgaged Property. The Mortgaged Property is a fee
simple property or subject to a Ground Lease located in the state identified in
the Mortgage Loan Schedule and consists of a parcel of real property with a
detached single family residence erected thereon, or a two- to four-family
dwelling, or an individual condominium unit in a low-rise condominium project,
or an individual unit in a planned unit development, provided, however, that any
condominium project or planned unit development shall conform with the
applicable Fannie Mae and Freddie Mac requirements regarding such dwellings, and
no residence or dwelling is a mobile home or a manufactured dwelling. No portion
of the Mortgaged Property is used for commercial purposes;

(ww)    Due on Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the Mortgage thereunder;

(xx)    No Denial of Insurance. No action, inaction, or event has occurred and
no state of facts exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable pool
insurance policy, special hazard insurance policy, PMI Policy or bankruptcy
bond, irrespective of the cause of such failure of coverage. In connection with
the placement of any such insurance, no commission, fee, or other compensation
has been or will be received by the Seller or any designee of the Seller or any
corporation in which the Seller or any officer, director, or employee had a
financial interest at the time of placement of such insurance. The Seller has
caused or will cause to be performed any and all acts required to preserve the
rights and remedies of the Buyer in any insurance policies applicable to the
Mortgage Loans including, without limitation, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
coinsured, joint loss payee and mortgagee rights in favor of the Buyer;

(yy)    Flood Certification Contract. If any portion of the Mortgaged Property
is in an area identified by any federal Governmental Authority as having special
flood hazards, and flood insurance is available, the Seller has obtained a life
of loan, transferable flood certification contract for each Mortgage Loan and
such contract is assignable without penalty, premium or cost to the Buyer;

(zz)    Tax Service Contract. Other than with respect to HELOCs, the Seller has
obtained, or will obtain, a life of loan, transferable real estate Tax Service
Contract with an Approved Tax Service Contract Provider on each Mortgage Loan
and such contract is assignable without penalty, premium or cost to the Buyer;

(aaa)    Recordation. Each original Mortgage was recorded and, except for those
Mortgage Loans subject to the MERS identification system, all subsequent
assignments of the original Mortgage (other than the assignment to the Buyer)
have been recorded in the appropriate jurisdictions wherein such recordation is
necessary to perfect the lien thereof as against creditors of the Seller, or is
in the process of being recorded;

(bbb)    Simple Interest Mortgage Loans. Other than with respect to HELOCs, none
of the Mortgage Loans are simple interest Mortgage Loans;

(ccc)    Documents Genuine. Such Purchased Mortgage Loan and all accompanying
collateral documents are complete and authentic and all signatures thereon are
genuine. Such Purchased Mortgage Loan is a "closed" loan fully funded by the
Seller (other than with respect to HELOCs) and held in Seller's name.

(ddd)    Bona Fide Loan. Such Purchased Mortgage Loan arose from a bona fide
loan, complying with all applicable State and Federal laws and regulations, to
persons having legal capacity to contract and is not subject to any defense,
set-off or counterclaim.

(eee)    Other Encumbrances. To the best of Seller's knowledge, any property
subject to any security interest given in connection with such Purchased
Mortgage Loan is not subject to any other encumbrances other than a stated first
mortgage, if applicable, and encumbrances which may be allowed under the
Underwriting Guidelines.

(fff)    Description. Each Purchased Mortgage Loan conforms to the description
thereof as set forth on the related Mortgage Loan Schedule and Exception Report
delivered to the Custodian and Buyer.

(ggg)    Located in U.S. No collateral (including, without limitation, the
related real property and the dwellings thereon and otherwise) relating to a
Purchased Mortgage Loan is located in any jurisdiction other than in one of the
fifty (50) states of the United States of America or the District of Columbia.

(hhh)    Prepayment Penalty. With respect to each Mortgage Loan that has a
Prepayment Penalty feature, each such Prepayment Penalty is enforceable and will
be enforced by the Seller, and each Prepayment Penalty is permitted pursuant to
federal, state and local law. No Mortgage Loan will impose a Prepayment Penalty
for a term in excess of five years from the date such Mortgage Loan was
originated. Except as otherwise set forth on the Mortgage Loan Schedule, with
respect to each Mortgage Loan that contains a Prepayment Penalty, such
Prepayment Penalty is not in excess of the maximum amount permitted under
applicable law;

(iii)    Servicing Practices. Each Mortgage Loan has been serviced in all
material respects in compliance with those mortgage servicing practices
(including collection procedures) of prudent mortgage banking institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located; and

(jjj)    Single-Premium Credit Life Insurance. None of the proceeds of the
Mortgage Loan were used to finance single-premium credit insurance policies.

(kkk)    Takeout Commitment. If a Conforming Mortgage Loan or Jumbo Mortgage
Loan is covered by a Take-out Commitment, it does not exceed the availability
under such Take-out Commitment (taking into consideration mortgage loans which
have been purchased by the respective Take- out Investor under the Take-out
Commitment and mortgage loan which Seller has identified to Buyer as covered by
such Take-out Commitment) and conforms to the requirements and the
specifications set forth in such Take-out Commitment and the related
regulations, rules, requirements and/or handbooks of the applicable Take-out
Investor and is eligible for sale to and insurance or guaranty by, respectively
the applicable Take-out Investor and applicable insurer.

Each Takeout Commitment is a legal, valid and binding obligation of Seller
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors' rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

(lll)    FHA Mortgage Insurance; VA Loan Guaranty. With respect to the FHA
Loans, the FHA Mortgage Insurance Contract is in full force and effect and there
exists no impairment to full recovery without indemnity to the Department of
Housing and Urban Development or the FHA under FHA Mortgage Insurance. With
respect to the VA Loans, the VA Loan Guaranty Agreement is in full force and
effect to the maximum extent stated therein. All necessary steps have been taken
to keep such guaranty or insurance valid, binding and enforceable and each of
such is the binding, valid and enforceable obligation of the FHA and the VA,
respectively, to the full extent thereof, without surcharge, set-off or defense.
Each FHA Loan and VA Loan was originated in accordance with the criteria of an
Agency for purchase of such Mortgage Loans. Each Mortgage Loan which is
represented to Buyer to have, or to be eligible for, FHA insurance is insured,
or eligible to be insured, pursuant to the National Housing Act. Each Mortgage
Loan which is represented by Seller to be guaranteed, or to be eligible for
guaranty, by the VA is guaranteed, or eligible to be guaranteed, under the
provisions of Chapter 37 of Title 38 of the United States Code. As to each FHA
insurance certificate or each VA guaranty certificate, Seller has complied with
applicable provisions of the insurance for guaranty contract and federal
statutes and regulations, all premiums or other charges due in connection with
such insurance or guarantee have been paid, there has been no act or omission
which would or may invalidate any such insurance or guaranty, and the insurance
or guaranty is, or when issued, will be, in full force and effect with respect
to each Mortgage Loan. There are no defenses, counterclaims, or rights of setoff
affecting the Mortgage Loans or affecting the validity or enforceability of any
private mortgage insurance or FHA insurance applicable to the Mortgage Loans or
any VA guaranty with respect to the Mortgage Loans.

 

 

*The remaining exhibits and schedules have been omitted in accordance with Item
601 of Regulation S-K, and will be provided upon request.



 




--------------------------------------------------------------------------------


